Exhibit 10.1

 

 

 

 

CREDIT AGREEMENT

 

 

dated as of

 

 

November 16, 2006

 

 

among

 

 

WARREN RESOURCES, INC.,

As Borrower

 

 

The Lenders Party Hereto

 

 

and

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,

as Sole Bookrunner and Sole Lead Arranger

 

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE I. Definitions

 

1

 

SECTION 1.01.

Defined Terms

 

1

 

SECTION 1.02.

Classification of Loans and Borrowings

 

16

 

SECTION 1.03.

Terms Generally

 

16

 

SECTION 1.04.

Accounting Terms; GAAP

 

16

 

 

 

 

 

ARTICLE II. The Credits

 

16

 

SECTION 2.01.

Commitments

 

16

 

SECTION 2.02.

Loans and Borrowings

 

17

 

SECTION 2.03.

Requests for Borrowings

 

17

 

SECTION 2.04.

Intentionally Omitted

 

18

 

SECTION 2.05.

Intentionally Omitted

 

18

 

SECTION 2.06.

Letters of Credit

 

18

 

SECTION 2.07.

Funding of Borrowings

 

21

 

SECTION 2.08.

Interest Elections

 

22

 

SECTION 2.09.

Borrowing Base

 

23

 

SECTION 2.10.

Repayment of Loans; Evidence of Debt

 

24

 

SECTION 2.11.

Prepayment of Loans

 

25

 

SECTION 2.12.

Fees

 

25

 

SECTION 2.13.

Interest

 

26

 

SECTION 2.14.

Alternate Rate of Interest

 

27

 

SECTION 2.15.

Increased Costs

 

27

 

SECTION 2.16.

Break Funding Payments

 

28

 

SECTION 2.17.

Taxes

 

29

 

SECTION 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 

30

 

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

 

31

 

SECTION 2.20.

Collateral

 

32

 

 

 

 

 

ARTICLE III. Representations and Warranties

 

33

 

SECTION 3.01.

Organization; Powers

 

33

 

SECTION 3.02.

Authorization; Enforceability

 

33

 

SECTION 3.03.

Governmental Approvals; No Conflicts

 

34

 

SECTION 3.04.

Financial Condition; No Material Adverse Change

 

34

 

SECTION 3.05.

Ownership; Title to Properties; Licenses; Liens

 

34

 

SECTION 3.06.

Litigation and Environmental Matters

 

36

 

SECTION 3.07.

Compliance with Laws and Agreements

 

36

 

SECTION 3.08.

Investment Company Status

 

36

 

SECTION 3.09.

Taxes

 

36

 

SECTION 3.10.

ERISA

 

36

 

SECTION 3.11.

Disclosure

 

37

 

SECTION 3.12.

Insurance

 

37

 

SECTION 3.13.

Subsidiaries

 

37

 

SECTION 3.14.

No Default

 

37

 

SECTION 3.15.

Compliance with Anti-Terrorism Laws

 

37

 

 

 

 

 

ARTICLE IV. Conditions

 

37

 

SECTION 4.01.

Effective Date

 

38

 

SECTION 4.02.

Each Credit Event

 

39

 

ii


--------------------------------------------------------------------------------




 

ARTICLE V. Covenants

 

40

 

SECTION 5.01.

Financial Statements; Other Information

 

40

 

SECTION 5.02.

Notices of Material Events

 

42

 

SECTION 5.03.

Existence; Conduct of Business

 

42

 

SECTION 5.04.

Payment of Obligations

 

42

 

SECTION 5.05.

Maintenance of Properties; Insurance

 

43

 

SECTION 5.06.

Books and Records; Inspection Rights

 

43

 

SECTION 5.07.

Compliance with Laws

 

43

 

SECTION 5.08.

Use of Proceeds and Letters of Credit

 

43

 

SECTION 5.09.

Indebtedness

 

43

 

SECTION 5.10.

Liens

 

44

 

SECTION 5.11.

Fundamental Changes

 

45

 

SECTION 5.12.

Investments, Loans, Advances, Guarantees and Acquisitions

 

45

 

SECTION 5.13.

Swap Agreements

 

47

 

SECTION 5.14.

Restricted Payments

 

47

 

SECTION 5.15.

Transactions with Affiliates

 

47

 

SECTION 5.16.

Restrictive Agreements

 

48

 

SECTION 5.17.

Agreement to Deliver Collateral Documents

 

48

 

SECTION 5.18.

Deposit of Production Proceeds

 

49

 

SECTION 5.19.

Subsidiary Guaranty

 

49

 

SECTION 5.20.

Patriot Act

 

49

 

SECTION 5.21.

Equity Interests

 

49

 

 

 

 

 

ARTICLE VI. Financial Covenants

 

50

 

SECTION 6.01.

Minimum Current Ratio

 

50

 

SECTION 6.02.

Maximum Indebtedness to EBITDAX

 

50

 

 

 

 

 

ARTICLE VII. Events of Default

 

50

 

 

 

ARTICLE VIII. The Administrative Agent

 

52

 

 

 

ARTICLE IX. Miscellaneous

 

54

 

SECTION 9.01.

Notices

 

54

 

SECTION 9.02.

Waivers; Amendments

 

55

 

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

 

56

 

SECTION 9.04.

Successors and Assigns

 

57

 

SECTION 9.05.

Survival

 

59

 

SECTION 9.06.

Counterparts; Integration; Effectiveness

 

59

 

SECTION 9.07.

Severability

 

60

 

SECTION 9.08.

Right of Setoff

 

60

 

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

 

60

 

SECTION 9.10.

WAIVER OF JURY TRIAL

 

61

 

SECTION 9.11.

Headings

 

61

 

SECTION 9.12.

Confidentiality

 

61

 

SECTION 9.13.

Interest Rate Limitation

 

61

 

SECTION 9.14.

Patriot Act

 

62

 

iii


--------------------------------------------------------------------------------




SCHEDULES:

 

Pricing Schedule

Schedule 2.01 — Commitments

Schedule 3.06 — Disclosed Matters

Schedule 3.13 — Subsidiaries

Schedule 5.09 — Existing Indebtedness

Schedule 5.10 — Existing Liens

Schedule 5.16 — Existing Restrictions

EXHIBITS:

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Note

iv


--------------------------------------------------------------------------------


CREDIT AGREEMENT

This Credit Agreement, dated as of November 16, 2006, is among WARREN RESOURCES,
INC., a Maryland corporation; JPMORGAN CHASE BANK, N.A., a national banking
association, individually and as the Administrative Agent and as issuer of
Letters of Credit; and J.P. MORGAN SECURITIES, INC., as Sole Lead Arranger and
Sole Bookrunner; and the LENDERS. The Parties agree as follows:


ARTICLE I.


DEFINITIONS


SECTION 1.01.         DEFINED TERMS. AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS HAVE THE MEANINGS SPECIFIED BELOW:

“ABR” means Alternative Base Rate when used in reference to any Loan or
Borrowing, and refers to whether such Loan, or the Loans comprising such
Borrowing, are bearing interest at a rate determined by reference to the
Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the LIBO Rate for such Interest Period.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement, as the same may be amended, restated,
or supplemented.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and after the effective date of such change in the Prime Rate or
the Federal Funds Effective Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect after giving effect to any
assignments.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum set forth in the Pricing Schedule.


--------------------------------------------------------------------------------




“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Approved Petroleum Engineer” means Williamson Petroleum Consultants, Inc. or
any other reputable firm of independent petroleum engineers selected by the
Borrower and acceptable to the Administrative Agent.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Authorized Officer” means any of the Chairman of the Board, Chief Executive
Officer, President, Chief Financial Officer, Treasurer, or any Vice President of
the Borrower or the Guarantor, acting singly.

“Availability Period” means the period from and including the Effective Date up
to, but excluding, the earlier of the Maturity Date and the date of termination
of the Commitments.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Bond” means any completion bond, performance bond, bid bond, appeal bond,
surety bond, insurance obligation or bond or any similar bond or obligation, or
any letter of credit or guarantee functioning as or supporting any of the
foregoing bonds or obligations, incurred by the Borrower or any Subsidiary in
the ordinary course of business.

“Borrower” means WARREN RESOURCES, INC., a Maryland corporation.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means the amount of indebtedness which can be adequately
supported by the value of oil and gas reserves attributable to the Collateral,
which value shall be determined by the Lenders or Required Lenders, as
applicable, in the exercise of their reasonable discretion and in accordance
with the Lenders’ customary practices and standards for oil and gas loans; all
as more particularly set forth in Section 2.09.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas are authorized or required by law to be
closed; provided that, when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

2


--------------------------------------------------------------------------------




“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower; or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower, nor (ii) appointed by directors so
nominated.

“Change in Law” means (a) the adoption of any law, rule or regulation by any
Governmental Authority after the date of this Agreement, (b) any change in any
law, rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement, or (c) compliance by
any Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any
lending office of such Lender or by such Lender’s or the Issuing Bank’s holding
company, if any) with any applicable request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

“Charges” has the meaning assigned to such term in Section 9.13.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any Property or asset of the Borrower or any Restricted
Subsidiary, now or hereafter acquired, which is subject to a Lender Lien in
favor of the Secured Parties (or in favor of the Administrative Agent for the
benefit of the Secured Parties) or which, under the terms of any Collateral
Document or otherwise, is purported to be subject to such a Lien, as described
in Section 2.20.

“Collateral Documents” means, collectively, the Deeds of Trust, any Guaranty,
and any Security Agreements, in each case executed pursuant to this Agreement,
and all financing statements filed in connection therewith.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable. The maximum
aggregate amount of the Lenders’ Commitments during the term of this agreement
shall not exceed $150,000,000.

“Consolidated Current Assets” means the total of the consolidated current assets
of the Borrower (excluding assets of Unrestricted Subsidiaries), including the
amounts available for borrowing under the Borrowing Base; provided, however,
that in determining consolidated current assets, such determination shall not
include non-cash gains, losses or charges required (a) under SFAS 133, (b) under
SFAS 143, or (c) the non-cash effects, if any, of any non-cash stock option
accrual under FAS 123.

“Consolidated Current Liabilities” means the total of the consolidated current
liabilities of the Borrower (excluding liabilities of Unrestricted
Subsidiaries), provided, however, that in determining consolidated current
liabilities, such determination shall not include non-cash gains, losses or
charges required (a) under SFAS 133, or (b) under SFAS 143.

3


--------------------------------------------------------------------------------




“Consolidated Net Income” means, with reference to any period, the consolidated
net income (or loss) of the Borrower for such period in accordance with GAAP
(excluding the net income (or loss) of Unrestricted Subsidiaries).

“Control”, including the variants “Controlling” and “Controlled,” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise majority voting power, by contract or otherwise.

“Current Maturities of Long Term Indebtedness” means, at any time, that portion
of Long Term Indebtedness that should be classified as current in accordance
with GAAP.

“Deed of Trust” means each Deed of Trust, Mortgage, Line of Credit Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement executed
by the Borrower or any Guarantor in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, as it may be amended or modified and in
effect from time to time.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans or any participation in any Letter of Credit required to be funded by
it hereunder within one Business Day of the date required to be funded by it
hereunder, (b) unless subject to a good faith dispute, has failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, or (c) has
been deemed insolvent or become the subject of a bankruptcy or insolvency
proceeding.

“Defensible Title” means, with respect to the assets of the Borrower or any
Restricted Subsidiary (a) the title of the Borrower or such Restricted
Subsidiary to such assets is free and clear of all Liens of any kind whatsoever
(except Liens and encumbrances permitted by Section 5.10), (b) the title of the
Borrower or such Restricted Subsidiary as is deducible from applicable public
records, and (c) with respect to the Mortgaged Properties, the representations
and warranties set forth in Section 3.05(a) are true and correct.

“Designated Title Exceptions” has the meaning assigned to such term in
Section 3.05(a).

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“dollars” or “$” means and refers to lawful money of the United States of
America.

“Draw Limit” means the amount the Borrower may elect to be available for Loans
and Letters of Credit hereunder, provided that the amount elected by the
Borrower shall not, once so elected, be increased without the consent of the
Administrative Agent in its sole discretion.

“EBITDAX” means Consolidated Net Income plus, to the extent deducted from
revenues in determining Consolidated Net Income, (i) interest expense, (ii)
expense for taxes paid or accrued, (iii) depreciation, (iv) amortization, (v)
depletion of reserves, (vi) oil and gas asset impairment write downs, (vii)
lease impairment expense, (viii) abandonment, (ix) exploration expenses, and
(x) extraordinary losses incurred other than in the ordinary course of business,
minus, to the extent included in Consolidated Net Income, extraordinary gains
realized other than in the ordinary course of

4


--------------------------------------------------------------------------------




business, and other non-cash charges.  EBITDAX shall not include non-cash
effects of (i) the early extinguishment of long-term debt, and (ii) stock option
expense.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Embargoed Person” means any Person identified by OFAC or any other Person with
whom a Person resident in the United States of America may not conduct business
or transactions by prohibition of federal law or Executive Order of the
President of the United States of America.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material, or to
health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that

5


--------------------------------------------------------------------------------




a Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.17(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.17(a).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” has the meaning assigned such term in Section 2.12(d).

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness

6


--------------------------------------------------------------------------------




or other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

“Guarantor” means (i) initially, Warren Resources of California, Inc., a
California corporation, and Warren E&P, Inc., a New Mexico corporation, and (ii)
each other Restricted Subsidiary that hereafter executes and delivers to the
Administrative Agent and the Lenders a Guaranty, in each case until such Person
ceases to be a Guarantor in accordance with the terms hereof.

“Guaranty” means any Guarantee, executed by a Guarantor in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as it may
be amended or modified and in effect from time to time.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hydrocarbons” means oil, gas, casinghead gas, coalbed methane, drip gasoline,
natural gasoline, condensate, distillate, liquid hydrocarbons, gaseous
hydrocarbons and all products refined or separated therefrom and all other
minerals.

“Hydrocarbons Interests” means all of the Borrower’s and the Guarantors’ rights,
titles, interests and estates in and to oil and gas leases, oil, gas and mineral
leases, or other liquid or gaseous hydrocarbon leases, mineral fee interests,
overriding royalty and royalty interests, net profit interests and production
payment interests, including any reserved or residual interest of similar
nature, in and under the Oil and Gas Properties that are subject to Lenders
Liens.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other

7


--------------------------------------------------------------------------------




relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Initial Reserve Report” means the reserve report dated January 14, 2006, as of
December 31, 2005, prepared by Williamson Petroleum Consultants, Inc., an
independent petroleum engineer, concerning the Oil and Gas Properties based on
reasonable assumptions specified by the Administrative Agent (including discount
rates and projected hydrocarbon price assumptions), a copy of which has been
delivered to each Lender.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or twelve
months thereafter, as the Borrower may elect; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless, in the case of a
Eurodollar Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the
initial date of a Borrowing shall be the date on which such Borrowing is made,
and in the case of a Borrowing thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“Law” means all applicable statutes, laws, ordinances, regulations, orders,
writs, injunctions or decrees of any state, commonwealth, nation, country,
territory, possession, county, parish, municipality or Tribunal.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time minus (c) the amount of cash

8


--------------------------------------------------------------------------------




collateral deposited pursuant to Section 2.06(j) or Section 2.09(e) or (f). The
LC Exposure of any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time.

“Lender Counterparty” means any Person that was a Lender or any Affiliate of a
Lender at the time it became a counterparty to a Swap Agreement with Borrower or
any Guarantor.

“Lender Liens” means the Liens granted in the Collateral in favor of the
Administrative Agent for the ratable benefit of the Secured Parties or directly
for the benefit of any Secured Party pursuant to the Loan Documents.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Telerate (or on any successor or
substitute page of such service, or any successor to or substitute for such
service providing rate quotations comparable to those currently provided on such
page of such service, as determined by the Administrative Agent from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits with a maturity comparable to such Interest Period.
In the event that such rate is not available at such time for any reason, then
the “LIBO Rate” with respect to such Eurodollar Borrowing for such Interest
Period shall be the rate at which dollar deposits of $5,000,000 and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.

“Lien” means, with respect to any asset or any other Lien authorized hereby
(a) any mortgage, deed of trust, lien, pledge, hypothecation, encumbrance,
charge or security interest in, on or of such asset, and (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset.

“Loan Documents” means this Agreement, the Notes, the applications, agreement
and/or such other instruments required by the Lenders in connection with Letters
of Credit, the Collateral Documents and the ISDA Master Agreement.

“Loan Excess” means the amount (if any) by which the Revolving Credit Exposure
exceeds the Borrowing Base in effect on the date of determination (whether as a
result of a scheduled or unscheduled redetermination or otherwise).

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Long Term Indebtedness” means, at any time, all consolidated Indebtedness of
the Borrower that should be classified as “funded indebtedness” or “long term
indebtedness” on the Borrower’s balance sheet as of such date, in accordance
with GAAP, excluding “funded indebtedness” or “long term indebtedness” of the
Unrestricted Subsidiaries.

9


--------------------------------------------------------------------------------




“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of the Borrower and
the Subsidiaries taken as a whole (other than general economic conditions
affecting the oil and gas industry as a whole), (b) the ability of the Borrower
to perform any of its obligations under this Agreement or (c) the rights of or
benefits available to the Lenders under this Agreement or any other Loan
Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Restricted Subsidiaries in an aggregate principal
amount exceeding $2,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Material Sales Contract” means, as of any date of determination, any agreement
for the sale of Hydrocarbons from the Oil and Gas Properties included in the
Borrowing Base to which the Borrower or any Restricted Subsidiary is a party if
the aggregate volume of Hydrocarbons sold pursuant to such agreement during the
twelve months immediately preceding such date equals or exceeds 10% of the
aggregate volume of Hydrocarbons from the Oil and Gas Properties included in the
Borrowing Base sold by the Borrower and the Restricted Subsidiaries, on a
consolidated basis, during the twelve months immediately preceding such date.

“Maturity Date” means November    , 2011.

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgaged Properties” means the Oil and Gas Properties described in one or more
duly executed, delivered and filed Deeds of Trust evidencing a first and prior
Lender Lien in favor of the Administrative Agent for the benefit of the Secured
Parties and subject only to the Liens permitted pursuant to Section 5.10.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Recourse Debt” mean Indebtedness of the Borrower or any Guarantor for which
the Borrower or such Guarantor, as the case may be, is not personally liable for
payment.

“Note” means, with respect to any Lender, the promissory note in the form of
Exhibit B issued at the request of such Lender pursuant to Section 2.10.

“OFAC” means the Office of Foreign Assets Control, Department of the Treasury.

“Oil and Gas Properties” means Hydrocarbon Interests; the properties now or
hereafter pooled or unitized with Hydrocarbon Interests; all presently existing
or future unitization, pooling agreements and declarations of pooled units and
the units created thereby (including without limitation all units created under
orders, regulations and rules of any governmental body or agency having
jurisdiction) which may affect all or any portion of the Hydrocarbon Interests;
all operating agreements, contracts and other agreements which relate to any of
the Hydrocarbon Interests or the production, sale, purchase, exchange or
processing of Hydrocarbons from or attributable to such Hydrocarbon Interests;
all

10


--------------------------------------------------------------------------------




Hydrocarbons in and under and which may be produced and saved or attributable to
the Hydrocarbon Interests, the lands covered thereby and all oil in tanks and
all rents, issues, profits, proceeds, products, and revenues from or
attributable to the Hydrocarbon Interests; all tenements, hereditaments,
appurtenances and properties in anywise appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests, rights, titles, interests and estates
described or referred to above, including any and all real or personal property,
now owned or hereafter acquired and situated upon, used, held for use or useful
in connection with the operating, working or development of any of such
Hydrocarbon Interests (excluding drilling rigs, automotive equipment or other
personal property which may be on such premises for the purpose of drilling a
well or for other similar temporary uses) and including any and all oil wells,
gas wells, injection wells or other wells, buildings, structures, fuel
separators, liquid extraction plants, plant compressors, pumps, pumping units,
field gathering systems, tanks and tank batteries, fixtures, valves, fittings,
machinery and parts, engines, boilers, meters, apparatus, equipment, appliances,
tools, implements, cables, wires, towers, casing, tubing and rods, surface
leases, rights-of-way, easements and servitudes together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing, insofar as the same relate to the Hydrocarbon Interests.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Participant” has the meaning set forth in Section 9.04.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), and the
related regulations issued thereunder, including temporary regulations.

“Party” and “Parties” mean, individually and collectively, the Administrative
Agent, each Lender, the Borrower, each Guarantor and each Restricted Subsidiary.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means any or all of the following:

(a)           Lender Liens;

(b)           Liens imposed by law for taxes, assessments or other governmental
charges that are not yet due or are being contested in compliance with
Section 5.04;

(c)           Liens of landlords, vendors, carriers, warehousemen, mechanics,
materialmen, repairmen and other like Liens or charges imposed by law, or
otherwise, arising in the ordinary course of business for amounts not yet
delinquent (including any amounts being withheld) or securing obligations that
are not overdue by more than 90 days or are being contested in compliance with
Section 5.04;

(d)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

(e)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

11


--------------------------------------------------------------------------------


 

(f)            judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;

(g)           easements, zoning or other restrictions, rights-of-way, covenants,
conditions, servitudes, permits, authorizations, surface and use leases and
agreements, rights, obligations and similar encumbrances on real or personal
property imposed by law or arising in the ordinary course of business that: 
(i) are of record, (ii) are apparent from a physical inspection of the affected
properties, (iii) the Borrower took subject to, (iv) do not secure any monetary
obligations, (v) do not materially detract from the value of the affected
property, and (vi) do not interfere with the ordinary conduct of business of the
Borrower or any Subsidiary;

(h)           liens in favor of co-owner working interest owners under joint
operating agreements;

(i)            inchoate liens arising under ERISA to secure the contingent
liabilities, if any, permitted by this Agreement;

(j)            deposits, encumbrances or pledges to secure payments of workers
compensation insurance and related payments, public liability, unemployment and
other insurance, old-age pensions of other social security obligations, or the
performance of bids, tenders, leases, contracts (other than contracts for the
payment of money), public or statutory obligations, surety, stay or appeal
bonds, or other similar obligations arising in the ordinary course of business;

(k)           any Designated Title Exceptions which are incurred in the ordinary
course of business;

(l)            encumbrances arising out of judgments or awards in respect of
which the Borrower shall in good faith be prosecuting an appeal or proceedings
for review; provided that the Borrower shall have set aside on its books
adequate reserves, in accordance with GAAP, with respect to such judgment or
award;

(m)          Liens affecting the Borrower’s or any Restricted Subsidiary’s
Equity Interests in any Unrestricted Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness (other than Bonds).

“Permitted Investments” means:

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

(b)           investments in commercial paper maturing within 270 days after the
date of acquisition thereof and having, at such date of acquisition, one of the
two highest credit rating obtainable from S&P or from Moody’s;

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 365 days after the date of acquisition thereof
that are issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any

12


--------------------------------------------------------------------------------




 

commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $250,000,000;

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and

(e)           money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pricing Schedule” means the schedule attached hereto identified as such.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City, and each change in the Prime Rate shall be
effective from and after the date such change is publicly announced as being
effective.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Register” has the meaning set forth in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing at least 66⅔% of the sum of the total
Revolving Credit Exposures and unused Commitments.

“Reserve Report” means the Initial Reserve Report and each reserve report
delivered pursuant to Section 5.01(d) or (e).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

13


--------------------------------------------------------------------------------




 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure.

“Rights” means rights, remedies, powers, and privileges.

“S&P” means Standard & Poor’s.

“Security Agreements” means any and all security agreements now or hereafter
executed by a Guarantor or the Borrower in favor of the Administrative Agent,
for the ratable benefit of the Secured Parties, as they may be amended or
modified and in effect from time to time.

“Secured Obligations” means, collectively, all obligations of every nature of
the Borrower or any Guarantor from time to time owed to the Administrative
Agent, the Issuing Bank, the Lenders or any of them and the Lender
Counterparties under any Loan Document or Swap Agreement (including, with
respect to any Swap Agreement, obligations owed under any Swap Agreement to any
Person that was a Lender Counterparty at the time such Swap Agreement was
entered into), whether for principal, interest, reimbursement of amounts drawn
under any Letter of Credit, payments for early termination of Swap Agreements,
funding indemnification amounts, fees, expenses, indemnification or otherwise.

“Secured Party” means the Administrative Agent, the Issuing Bank, any Lender and
any Lender Counterparty and shall include Lenders and Lender Counterparties to
the extent that any Secured Obligations owing to such Persons were incurred
while such Persons were Lenders or Lender Counterparties.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations and
contains satisfactory provisions regarding maturity, covenants and events of
default; all to the reasonable written satisfaction of the Administrative Agent.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other
entity, the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

14


--------------------------------------------------------------------------------




 

“Subsidiary” means any subsidiary of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities; economic, financial or pricing indices or measures of
economic, financial or pricing risk or value; any similar transaction; or any
combination of these transactions, including, without limitation, the ISDA
Master Agreement; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or the Subsidiaries shall be
a Swap Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Net Debt” means, on any date of determination, the Borrower’s
consolidated Indebtedness (excluding Non-Recourse Debt and Indebtedness of any
Unrestricted Subsidiary on such date) less the amount of unrestricted cash and
cash equivalents on hand as of such date.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

“Tribunal” means any government, any arbitration panel, any court or any
governmental department, central bank or comparable agency, commission, board,
bureau, agency or instrumentality of the United States or any state, province,
commonwealth, nation, territory, possession, county, parish, town, township,
village or municipality, whether now or hereafter constituted or existing.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate the Alternate Base Rate.

“Unrestricted Subsidiary” means (a) any Subsidiary that at the time of
determination shall be designated an Unrestricted Subsidiary by the Board of
Directors of the Borrower in the manner provided below, and (b) any Subsidiary
of an Unrestricted Subsidiary.  The Board of Directors of the Borrower may, at
any time and from time to time, designate any Subsidiary (including any newly
acquired or newly formed Subsidiary, but excluding any Subsidiary that owns or
operates Oil and Gas Properties included in the Borrowing Base (except to the
extent the Borrower complies with Section 9.02(c) in connection therewith) to be
an Unrestricted Subsidiary provided that (i) no Default or Event of Default has
occurred or is continuing at the time of such designation and after giving
effect to such designation, (ii) immediately after such designation, neither for
Borrower nor any Guarantor has any obligation to pay any Indebtedness of such
Subsidiary (excluding any contingent liability arising solely by virtue of such
Person’s general partnership interest so long as (i) such Unrestricted
Subsidiary’s charter documents prohibit it from incurring Indebtedness and
(ii) such Unrestricted Subsidiary has not incurred any Indebtedness), has in any
way guaranteed any Indebtedness of such Subsidiary, or has any assets or
properties (excluding a pledge of the Equity Interests in such Subsidiary) which
are subject to any Lien securing any Indebtedness of such Subsidiary, and (iii)
notice of any such designation is promptly given to the Administrative Agent in
writing.  The Board of Directors of the Borrower may, at any time and from time
to time, designate any Unrestricted Subsidiary to be a Restricted Subsidiary
provided that (i) no Default or Event of Default has occurred or is continuing
at the time of such designation and after giving effect to such designation, and
(ii) notice of any such designation is promptly given to the Administrative
Agent in writing.

15


--------------------------------------------------------------------------------




 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


SECTION 1.02.         CLASSIFICATION OF LOANS AND BORROWINGS. FOR PURPOSES OF
THIS AGREEMENT, LOANS AND BORROWINGS MAY BE CLASSIFIED AND REFERRED TO BY TYPE
(E.G., A “EURODOLLAR LOAN”).


SECTION 1.03.         TERMS GENERALLY. THE DEFINITIONS OF TERMS HEREIN SHALL
APPLY EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED. WHENEVER
THE CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCU­LINE,
FEMININE AND NEUTER FORMS. THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING” SHALL
BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”. THE WORD “WILL”
SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD “SHALL”.
UNLESS THE CONTEXT REQUIRES OTHERWISE (A) ANY DEFINITION OF OR REFERENCE TO ANY
AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE CONSTRUED AS REFERRING
TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM TIME TO TIME AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTIONS ON SUCH
AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN), (B) ANY REFERENCE
HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH PERSON’S SUCCESSORS AND
ASSIGNEES, (C) THE WORDS “HEREIN”, “HEREOF” AND “HEREUNDER”, AND WORDS OF
SIMILAR IMPORT, SHALL BE CONSTRUED TO REFER TO THIS AGREEMENT IN ITS ENTIRETY
AND NOT TO ANY PARTICULAR PROVISION HEREOF, (D) ALL REFERENCES HEREIN TO
ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE CONSTRUED TO REFER TO
ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO, THIS AGREEMENT AND (E)
THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND
EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS AND
PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND CONTRACT RIGHTS.


SECTION 1.04.         ACCOUNTING TERMS; GAAP. EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE SHALL BE
CONSTRUED IN ACCORDANCE WITH GAAP, AS IN EFFECT FROM TIME TO TIME; PROVIDED
THAT, IF THE BORROWER NOTIFIES THE ADMINISTRATIVE AGENT THAT THE BORROWER
REQUESTS AN AMENDMENT TO ANY PROVISION HEREOF TO ELIMINATE THE EFFECT OF ANY
CHANGE OCCURRING AFTER THE DATE HEREOF IN GAAP OR IN THE APPLICATION THEREOF ON
THE OPERATION OF SUCH PROVISION (OR IF THE ADMINISTRATIVE AGENT NOTIFIES THE
BORROWER THAT THE REQUIRED LENDERS REQUEST AN AMENDMENT TO ANY PROVISION HEREOF
FOR SUCH PURPOSE), REGARDLESS OF WHETHER ANY SUCH NOTICE IS GIVEN BEFORE OR
AFTER SUCH CHANGE IN GAAP OR IN THE APPLICATION THEREOF, THEN SUCH PROVISION
SHALL BE INTERPRETED ON THE BASIS OF GAAP AS IN EFFECT AND APPLIED IMMEDIATELY
BEFORE SUCH CHANGE SHALL HAVE BECOME EFFECTIVE UNTIL SUCH NOTICE SHALL HAVE BEEN
WITHDRAWN OR SUCH PROVISION AMENDED IN ACCORDANCE HEREWITH.


ARTICLE II.


THE CREDITS


SECTION 2.01.         COMMITMENTS. SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, EACH LENDER AGREES TO MAKE LOANS TO THE BORROWER FROM TIME TO TIME
DURING THE AVAILABILITY PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT THAT WILL NOT
RESULT IN (A) SUCH LENDER’S REVOLVING CREDIT EXPOSURE EXCEEDING SUCH LENDER’S
COMMITMENT OR (B) THE SUM OF THE TOTAL REVOLVING CREDIT EXPOSURES EXCEEDING THE
TOTAL COMMITMENTS. WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE BORROWER MAY BORROW, PREPAY AND REBORROW LOANS,
PROVIDED, THAT THE AGGREGATE REVOLVING CREDIT EXPOSURE SHALL NOT EXCEED THE
LEAST OF (A) THE AGGREGATE COMMITMENTS, (B) THE BORROWING BASE, AND (C) THE DRAW
LIMIT.

16


--------------------------------------------------------------------------------




 


SECTION 2.02.         LOANS AND BORROWINGS.

(a)           Each Loan shall be made as part of a Borrowing consisting of Loans
made by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b)           Subject to Section 2.14, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c)           At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $500,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $500,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of 5 Eurodollar Borrowings
outstanding.

(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.


SECTION 2.03.         REQUESTS FOR BORROWINGS. TO REQUEST A BORROWING, THE
BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE (A)
IN THE CASE OF A EURODOLLAR BORROWING, NOT LATER THAN 11:00 A.M., HOUSTON, TEXAS
TIME, THREE BUSINESS DAYS BEFORE THE DATE OF THE PROPOSED BORROWING, OR (B) IN
THE CASE OF AN ABR BORROWING, NOT LATER THAN 11:00 A.M., HOUSTON, TEXAS TIME,
ONE BUSINESS DAY BEFORE THE DATE OF THE PROPOSED BORROWING; PROVIDED THAT ANY
SUCH NOTICE OF AN ABR BORROWING TO FINANCE THE REIMBURSEMENT OF AN LC
DISBURSEMENT AS CONTEMPLATED BY SECTION 2.06(E) MAY BE GIVEN NOT LATER THAN
10:00 A.M., HOUSTON, TEXAS TIME, ON THE DATE OF THE PROPOSED BORROWING. EACH
SUCH TELEPHONIC BORROWING REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED
PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN
BORROWING REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND SIGNED BY
THE BORROWER. EACH SUCH TELEPHONIC AND WRITTEN BORROWING REQUEST SHALL SPECIFY
THE FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

17


--------------------------------------------------------------------------------




 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.


SECTION 2.04.         INTENTIONALLY OMITTED.


SECTION 2.05.         INTENTIONALLY OMITTED.


SECTION 2.06.         LETTERS OF CREDIT.

(a)           General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Availability Period. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Bank relating to any Letter of Credit, or such terms and conditions
contain representations, defaults, covenants, or grants of security not found in
this Agreement or any other Loan Document, then such provisions shall be deemed
ineffective and the terms and conditions of this Agreement shall control.

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the Issuing Bank, the Borrower
also shall submit a letter of credit application on the Issuing Bank’s standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed $10,000,000
and (ii) the sum of the total Revolving Credit Exposures shall not exceed the
total Commitments.

(c)           Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date ; provided that any Letter
of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (ii) above).

(d)           Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the

18


--------------------------------------------------------------------------------




 

Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by the Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e)           Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, Houston, Texas time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., Houston, Texas time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, Houston, Texas time, on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., Houston, Texas time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with an
ABR Borrowing in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing. If the Borrower fails to make such payment when
due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Loans as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(f)            Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against,

19


--------------------------------------------------------------------------------




 

the Borrower’s obligations hereunder. Neither the Administrative Agent, the
Lenders nor the Issuing Bank, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), or any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The Parties expressly agree that, in the absence of
gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g)           Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h)           Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made up to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Loans; provided that,
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

(i)            Replacement of the Issuing Bank. The Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this

20


--------------------------------------------------------------------------------




 

Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(j)            Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 66⅔% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Article VII.  Such deposit shall be held by
the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure 
representing greater than 66⅔% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement.  If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.


SECTION 2.07.         FUNDING OF BORROWINGS.

(a)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, Houston, Texas time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
maintained with the Administrative Agent in Houston, Texas and designated by the
Borrower in the applicable Borrowing Request; provided that ABR Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the Issuing Bank.

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower up to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If

21


--------------------------------------------------------------------------------


such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.


SECTION 2.08.         INTEREST ELECTIONS.

(a)           Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefore, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy (or transmitted by electronic communication if arrangements for doing
so have been approved by the Administrative Agent) to the Administrative Agent
of a written Interest Election Request in a form approved by the Administrative
Agent and signed by the Borrower.

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be

22


--------------------------------------------------------------------------------




converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.


SECTION 2.09.         BORROWING BASE.

(a)           During the period from the date of this Agreement to the date as
of which the Borrowing Base is first redetermined pursuant to Section 2.09(b),
the Borrowing Base shall be $40,000,000.00.

(b)           On or before March 1 and September 1 of each year, the Borrower
shall furnish to the Administrative Agent all information, reports, and data
which the Administrative Agent has then reasonably requested concerning the
Borrower’s and its Subsidiaries’ businesses and properties (including their Oil
and Gas Properties and interests and the reserves and production relating
thereto and detailed consolidated financial projections and capital budget),
together with the Reserve Report described in Section 5.01(d) or (e), as
appropriate, prepared as of the immediately preceding June 30 or December 31,
respectively.  By April 1, in the case of the Reserve Report delivered by March
1, and by October 1, in the case of the Reserve Report delivered by September 1,
or as promptly thereafter as practicable, in either case, (i) the Administrative
Agent shall determine and the Required Lenders shall approve an amount for the
Borrowing Base (provided that all Lenders must agree to any increase in the
Borrowing Base) and (ii) the Administrative Agent shall, by notice to the
Borrower, designate such amount as the new Borrowing Base available to the
Borrower hereunder, which designation shall take effect immediately on the date
such notice is sent and shall remain in effect (subject to reduction pursuant to
Section 2.09(e) or (f)) until, but not including, the next date as of which the
Borrowing Base is redetermined. After having received notice of such proposed
Borrowing Base by the Administrative Agent, each Lender shall have ten (10) days
to agree or disagree with such proposal.  Any failure of a Lender to communicate
its approval or disapproval within such ten (10) day period shall be deemed to
be an approval of such proposal. If the Borrower does not furnish such Reserve
Report by the date specified in the first sentence of this section, the
Administrative Agent may nonetheless designate the Borrowing Base at any amount
which the Required Lenders in their reasonable discretion have approved, and may
redesignate the Borrowing Base from time to time thereafter until each Lender
receives the Reserve Report, whereupon the Required Lenders shall designate a
new Borrowing Base as described above. Any redetermination of the Borrowing Base
shall not be effective until written notice is sent to the Borrower.

(c)           In addition to the foregoing, the Required Lenders or the Borrower
may initiate a redetermination of the Borrowing Base at any other time as they
or it, as the case may be, so elect (including, without limitation, if the
Borrower fails to follow the development plan disclosed to the Administrative
Agent on or about the Effective Date); provided, however, that the Borrower may
initiate only one (1) such unscheduled redetermination between each scheduled
redetermination by specifying in writing to the Administrative Agent the date on
which the Borrower will furnish the information required by Section 2.09(b) and
the date on which it desires such redetermination to occur. The Administrative
Agent shall propose, and the Required Lenders shall have at least forty-five
(45) days after the delivery of the information required by Section 2.09(b) to
approve, any unscheduled redetermination of the Borrowing Base requested by the
Borrower (provided that all Lenders must agree to any increase in the Borrowing
Base).  Any failure of a Lender to communicate its approval or disapproval
within such forty-five (45) day period shall be deemed an approval of such
proposal. The Required Lenders may, at any time in their reasonable discretion,
initiate an unscheduled redetermination of the Borrowing Base by specifying in
writing to the Borrower the date by which the Borrower is to furnish the
information

23


--------------------------------------------------------------------------------




required by Section 2.09(b) which shall be at least forty-five (45) days from
the date of such notice and the projected date on which such redetermination is
to occur. The Administrative Agent shall promptly notify the Borrower, in
writing, of the new Borrowing Base.

(d)           The Administrative Agent shall determine and the Required Lenders
shall approve the amount of the Borrowing Base based upon the loan collateral
value which they, in their reasonable discretion (using such methodology,
assumptions and discount rates as the Administrative Agent and the Required
Lenders customarily use in assigning collateral value to Oil and Gas Property)
assign to the various Oil and Gas Properties of the Guarantor, the Borrower and
their Subsidiaries at the time in question, and based upon such other credit
factors consistently applied (including, without limitation, the assets senior
and subordinate liabilities, cash flow, hedged and unhedged exposure to oil and
gas prices, foreign exchange rate and interest rate changes, business,
properties, prospects, management, and ownership of the Guarantor, the Borrower
and their Subsidiaries) as they in their reasonable discretion deem significant
and customarily consider in evaluating similar oil and gas credits. It is
expressly understood that the Required Lenders and the Administrative Agent have
no obligation to agree upon or designate the Borrowing Base at any particular
amount, whether in relation to the Aggregate Commitment or otherwise, and that
the Lenders’ Commitments to advance funds hereunder is determined by reference
to the Borrowing Base from time to time in effect, and, to the extent permitted
by Law and regulatory authorities, for the purposes of capital adequacy
determination and reimbursements under Section 2.15. Notwithstanding anything to
the contrary herein, the amount of the Borrowing Base may not be increased at
any time without the consent of 100% of the Lenders.

(e)           Upon the sale of any of the Oil and Gas Properties of the Borrower
or any Restricted Subsidiary representing in excess of five percent (5%) of the
Borrowing Base immediately prior to such sale, the Agent and the Required
Lenders may redetermine the Borrowing Base in accordance with Section 2.09(c)
and the Borrower shall eliminate any Loan Excess within ten (10) days after
receipt of written notice from the Administrative Agent of the new Borrowing
Base and such Loan Excess by prepaying without premium or penalty (other than
funding indemnification amounts due under Section 2.16), the principal amount of
the Loans in an amount sufficient to eliminate such Loan Excess (or if a Loan
Excess remains after prepaying all of the Loans because of LC Exposure, pay to
the Administrative Agent on behalf of the Lenders an amount equal to such
remaining Loan Excess to be held in a cash collateral account).

(f)            Except as otherwise provided in Section 2.09(e), in the event a
Loan Excess exists, the Borrower shall, within ten (10) days after written
notice from the Administrative Agent to the Borrower of such Loan Excess, notify
the Administrative Agent that the Borrower intends to take one or more of the
following actions:  (i) provide the Administrative Agent within thirty (30) days
thereafter and by instruments reasonably satisfactory in form and substance to
the Administrative Agent, with additional security consisting of Oil and Gas
Property with a value and quality satisfactory to the Administrative Agent in
its reasonable discretion sufficient to eliminate such Loan Excess, (ii) within
thirty (30) days thereafter, prepay, without premium or penalty (other than
funding indemnification amounts due under Section 2.16), the principal amount of
the Loans in an amount sufficient to eliminate such Loan Excess (or if a Loan
Excess remains after prepaying all of the Loans because of LC Exposure, pay to
the Administrative Agent on behalf of the Lenders an amount equal to such
remaining Loan Excess to be held in a cash collateral account), (iii) prepay,
without premium or penalty, the principal amount of such Loan Excess in not more
than three (3) equal monthly installments plus accrued interest thereon and make
the first such monthly payment on the 60th day after the Borrower’s receipt of
notice of such Loan Excess, or (iv) provide a combination of such additional
security and such prepayments to eliminate such Loan Excess.

24


--------------------------------------------------------------------------------





SECTION 2.10.         REPAYMENT OF LOANS; EVIDENCE OF DEBT.

(a)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date.

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the Indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder, and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d)           The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(e)           Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).


SECTION 2.11.         PREPAYMENT OF LOANS.

(a)           The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to Section 2.16 and
subject to prior notice in accordance with paragraph (b) of this Section.

(b)           The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy or other electronic communication agreed by the
Administrative Agent) of any prepayment hereunder (i) in the case of prepayment
of a Eurodollar Borrowing, not later than 11:00 a.m., Houston, Texas time, three
Business Days before the date of prepayment, or (ii) in the case of prepayment
of an ABR Borrowing, not later than 11:00 a.m., Houston, Texas time, one
Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid. Promptly following receipt of
any such notice relating to a Borrowing, the Administrative Agent shall advise
the Lenders of the contents thereof. Each partial prepayment of any Borrowing
shall be in an amount that would be permitted in the case of an advance of a
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.13.

25


--------------------------------------------------------------------------------





SECTION 2.12.         FEES.

(a)           The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a facility fee, which shall accrue at the Applicable Rate
on the daily amount of such Lender’s Applicable Percentage of the Draw Limit
minus such Lender’s Revolving Credit Exposure during the period from and
including the Maturity Date up to but excluding the date on which such Lender’s
Commitment terminates; provided that, if such Lender continues to have any
Revolving Credit Exposure after its Commitment terminates, then such facility
fee shall continue to accrue on the daily amount of such Lender’s Revolving
Credit Exposure from and including the date on which its Commitment terminates
up to but excluding the date on which such Lender ceases to have any Revolving
Credit Exposure. Accrued facility fees shall be payable in arrears on the last
day of March, June, September and December of each year and on the date on which
the Commitments terminate, commencing on the first such date to occur after the
date hereof; provided that any facility fees accruing after the date on which
the Commitments terminate shall be payable on demand. All facility fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b)           The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate (plus, at any
time an Event of Default is continuing, two percent (2%)) used to determine the
interest rate applicable to Eurodollar Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date up to
but excluding the later of the date on which such Lender’s Commitment terminates
and the date on which such Lender ceases to have any LC Exposure, and (ii) to
the Issuing Bank a fronting fee, which shall accrue at the rate of 0.00125% per
annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date up to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution to the Lenders (in the
case of facility fees and participation fees). Fees paid shall not be refundable
under any circumstances.

(d)           The Borrower agrees to pay all other fees payable to the
Administrative Agent as set forth in a fee letter (the “Fee Letter”) dated of
even date herewith between the Borrower and the Administrative Agent.


SECTION 2.13.         INTEREST.

(a)           The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.

26


--------------------------------------------------------------------------------




(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

(c)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, (after as well as before judgment) at a rate
per annum equal to 2% plus the rate otherwise in effect for such Loan, fee or
other amount.

(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.


SECTION 2.14.         ALTERNATE RATE OF INTEREST. IF PRIOR TO THE COMMENCEMENT
OF ANY INTEREST PERIOD FOR A EURODOLLAR BORROWING:

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.


SECTION 2.15.         INCREASED COSTS.

(a)           If any Change in Law shall:

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by,

27


--------------------------------------------------------------------------------




any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate) or the Issuing Bank; or

(ii)           impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receiv­able by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

(b)           If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

(c)           A certificate of a Lender or the Issuing Bank setting forth (i)
the amount or amounts necessary to compensate such Lender or the Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section , and (ii) in reasonable detail the basis for, and the calculation
of, such additional amount or amounts, shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 15 days after receipt thereof.

(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.


SECTION 2.16.         BREAK FUNDING PAYMENTS. IN THE EVENT OF (A) THE PAYMENT OF
ANY PRINCIPAL OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF AN INTEREST
PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF AN EVENT OF DEFAULT), (B)
THE CONVERSION OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST
PERIOD APPLICABLE THERETO, (C) THE FAILURE TO BORROW, CONVERT, CONTINUE OR
PREPAY ANY EURODOLLAR LOAN ON THE DATE SPECIFIED IN ANY NOTICE DELIVERED
PURSUANT HERETO (REGARDLESS OF WHETHER SUCH NOTICE MAY BE REVOKED UNDER SECTION
2.11(B) AND IS REVOKED IN ACCORDANCE THEREWITH), OR (D) THE ASSIGNMENT OF ANY
EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE
THERETO AS A

28


--------------------------------------------------------------------------------





RESULT OF A REQUEST BY THE BORROWER PURSUANT TO SECTION 2.19, THEN, IN ANY SUCH
EVENT, THE BORROWER SHALL COMPENSATE EACH LENDER FOR THE LOSS, COST AND EXPENSE
ATTRIBUTABLE TO SUCH EVENT. IN THE CASE OF A EURODOLLAR LOAN, SUCH LOSS, COST OR
EXPENSE TO ANY LENDER SHALL BE DEEMED TO INCLUDE AN AMOUNT DETERMINED BY SUCH
LENDER TO BE THE EXCESS, IF ANY, OF (I) THE AMOUNT OF INTEREST WHICH WOULD HAVE
ACCRUED ON THE PRINCIPAL AMOUNT OF SUCH LOAN HAD SUCH EVENT NOT OCCURRED, AT THE
ADJUSTED LIBO RATE THAT WOULD HAVE BEEN APPLICABLE TO SUCH LOAN, FOR THE PERIOD
FROM THE DATE OF SUCH EVENT TO THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD
THEREFOR (OR, IN THE CASE OF A FAILURE TO BORROW, CONVERT OR CONTINUE, FOR THE
PERIOD THAT WOULD HAVE BEEN THE INTEREST PERIOD FOR SUCH LOAN), OVER (II) THE
AMOUNT OF INTEREST WHICH WOULD ACCRUE ON SUCH PRINCIPAL AMOUNT FOR SUCH PERIOD
AT THE INTEREST RATE WHICH SUCH LENDER WOULD BID WERE IT TO BID, AT THE
COMMENCEMENT OF SUCH PERIOD, FOR DOLLAR DEPOSITS OF A COMPARABLE AMOUNT AND
PERIOD FROM OTHER BANKS IN THE EURODOLLAR MARKET. A CERTIFICATE OF ANY LENDER
SETTING FORTH ANY AMOUNT OR AMOUNTS THAT SUCH LENDER IS ENTITLED TO RECEIVE
PURSUANT TO THIS SECTION SHALL BE DELIVERED TO THE BORROWER AND SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR. THE BORROWER SHALL PAY SUCH LENDER THE AMOUNT
SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 15 DAYS AFTER RECEIPT THEREOF.


SECTION 2.17.         TAXES.

(a)           Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c)           The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.

(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such

29


--------------------------------------------------------------------------------




properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

(f)            If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.


SECTION 2.18.         PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF
SET-OFFS.

(a)           The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 12:00 noon, Houston, Texas time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 600 Travis,
20th Floor, Houston, Texas, except payments to be made directly to the Issuing
Bank as expressly provided herein and except that payments pursuant to Sections
2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of costs and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of costs and fees
then due to such parties, and (ii) second, towards payment of the Secured
Obligations, in such manner and order as the Administrative Agent may elect;
provided that in the event such funds are received by and available to the
Administrative Agent as a result of the exercise of any rights and remedies with
respect to any collateral under the Collateral Documents, the Administrative
Agent’s determination of the application of proceeds (as set forth in the
Collateral Documents) shall include shall include, on a pari passu basis, the
Lender Counterparties and the actual aggregate amounts then due and owing to
each Lender Counterparty by the Borrower or any Guarantor as a result of the
early termination of any transactions under any Swap Agreements included in the
Secured Obligations (after giving effect to any netting agreements).

(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in

30


--------------------------------------------------------------------------------




LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.


SECTION 2.19.         MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.

(a)           If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to (x) file any certificate or
document reasonably requested by the Borrower or (y) designate a different
lending office for funding or booking its Loans hereunder or (z) assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such filing, designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.15 or 2.17, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

31


--------------------------------------------------------------------------------


 

(b)           If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, the Issuing Bank), which consent shall not
unrea­sonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

(c)           If in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions of this
Agreement or any other Loan Document as contemplated by Section 9.02, the
consent of Required Lenders shall have been obtained but the consent of one or
more of such other Lenders (each a “Non-Consenting Lender”) whose consent is
required has not been obtained or if any Lender is a Defaulting Lender; then,
the Borrower may elect to replace such Non-Consenting Lender or Defaulting
Lender, as the case may be, as a Lender party to this Agreement in accordance
with and subject to the restrictions contained in, and consents required by
Section 9.04; provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.


SECTION 2.20.  COLLATERAL.

(a)           First Lien. The full and complete payment and performance of the
Secured Obligations shall be secured under the Collateral Documents by first and
prior Lender Liens (subject to Section 5.10) in, to and on all of the following
Rights, titles, and interests in and to (but none of the Borrower’s or
Guarantors’ obligations with respect to) the following items and types of
Property, to the extent and all as more particularly set forth in the Collateral
Documents:

(i)            all present and future Rights, titles and interests that the
Borrower and any Guarantor now own or hereafter acquire in and to their
respective Oil and Gas Properties including, but not limited to, oil and gas
and/or oil, gas and mineral leases and interests, royalty and overriding royalty
interests, production payment and net profits

32


--------------------------------------------------------------------------------




 

interests, mineral fee interests, and Rights therein, including, without
limitation, all reversionary or carried interests relating to the foregoing,
together with all present and future Rights, titles and interests in and to all
present and future unitization, communitization and pooling agreements (and all
properties covered and units created thereby), whether arising by contract or
operation of Law, which now or hereafter include all or any part of the
foregoing and together with all lands now or hereafter subject to any of the
foregoing, and all tenements, hereditaments, appurtenances, and properties in
anywise appertaining, belonging, affixed or incidental to any of the foregoing;

(ii)           all present and future oil, gas or other liquid and gaseous
hydrocarbons, and other minerals now or hereafter accruing to or produced from
mineral interests described in (i) preceding and/or to which the Borrower and
any Guarantor now or hereafter may be entitled as a result of ownership thereof;

(iii)          whether now owned or hereafter acquired, all present and future
Rights, titles and interests of the Borrower and any Guarantor (including
without limitation, the Rights to receive payments due thereunder) in and to any
and all gas sales contracts, oil, gas or other condensates or other products
sales contracts now or hereafter existing in connection with the Collateral
described hereinabove; and

(iv)          all present and future increases, profits, combinations and
reclassifications of, and substitutions and replacements for, all or part of the
Collateral heretofore described;

provided, that as to Oil and Gas Properties, the Borrower shall only be required
to grant a Lenders Lien up to 80% of the aggregate present worth of the proved
reserves included in the Borrowing Base.

(b)           Lender Liens. The Lender Liens in the Collateral shall be further
evidenced and governed by the Collateral Documents.


ARTICLE III.


REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 3.04.  Organization; Powers. Each of the Borrower and its Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every juris­diction where such qualification is
required.

SECTION 3.02.  Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action on the part of the Borrower. This
Agreement has been duly executed and delivered by the Borrower and constitutes a
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or

33


--------------------------------------------------------------------------------




 

other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03.  Governmental Approvals; No Conflicts. The Transactions (a) do not
require the Borrower or any Subsidiary to obtain any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect, (b)
will not result in a violation by the Borrower or any Subsidiary of any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument evidencing Material Indebtedness or a
Material Sales Contract binding upon the Borrower or any of its Subsidiaries or
its assets, or give rise to a right thereunder to require any payment to be made
by the Borrower or any of its Subsidiaries, and (d) will not result in the
creation or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries other than Permitted Encumbrances.


SECTION 3.04.  FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE.

(a)           The Borrower has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2005, and (ii)
as of and for the fiscal quarter and the portion of the fiscal year ended
September 30, 2006, each certified by its chief financial officer. Such
financial state­ments present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.

(b)           As of the date hereof, since September 30, 2006, there has been no
material adverse change in the business, assets, operations or condition,
financial or otherwise, of the Borrower and its Restricted Subsidiaries, taken
as a whole.

(c)           As of the date of delivery of each financial statement required by
Section 5.01 (the “Current Financial Statement”), since the delivery of the
financial statements immediately preceding the Current Financial Statement,
there has been no material adverse change in the business, assets, operations or
condition, financial or otherwise, of the Borrower and its Restricted
Subsidiaries, taken as a whole.


SECTION 3.05.  OWNERSHIP; TITLE TO PROPERTIES; LICENSES; LIENS.

(a)           Except as set forth on Schedule 5.10 attached hereto, Borrower and
each Guarantor has Defensible Title to each Mortgaged Property having a book
cost in excess of $200,000 (except to the extent that (a) such assets have
thereafter been disposed of in compliance with this Agreement or (b) leases for
such property have expired pursuant to their terms), in each case free and clear
of all Liens, except (i) Liens permitted by Section 5.10, (ii) obligations or
duties to any municipality or public authority with respect to any franchise,
grant, license or permit and all applicable laws, rules, regulations and orders
of any Governmental Authority, (iii) all lessors’ royalties, overriding
royalties, net profits interests, production payments, carried interests,
reversionary interests and other burdens on or deductions from the proceeds of
production, (iv) the terms and conditions of joint operating agreements and
other oil and gas contracts, (v) all rights to consent by required notices to,
and filing with or other actions by governmental or tribal entities, if any, in
connection with the change of ownership or control of an interest in federal,
state, tribal or other domestic governmental oil and gas leases, if the same are
customarily obtained in connection with such change of ownership or control, but
only insofar as such

34


--------------------------------------------------------------------------------




 

consents, notices, filings and other actions relate to the transactions
permitted by this Agreement, (vi) any preferential purchase rights,
(vii) required third party consents to assignment, (viii) conventional rights of
reassignment prior to abandonment and (ix) the terms and provisions of oil and
gas leases, unit agreements, pooling agreements, and other documents creating
interests comprising the Oil and Gas Properties, Hydrocarbons and Hydrocarbon
Interests; provided, however, the exceptions described in clauses (i) through
(viii) inclusive above are qualified to include only those exceptions in each
case which do not operate to (A) reduce the net revenue interest of Borrower or
any Guarantor below that set forth in the Reserve Report, (B) increase the
proportionate share of costs and expenses of leasehold operations attributable
to or to be borne by the working interest of Borrower or any Guarantor above
that set forth in the Reserve Report without a proportionate increase in the net
revenue interest of Borrower or such Guarantor or (C) increase the working
interest of Borrower or any Guarantor above that set forth in the Reserve Report
without a proportionate increase in the net revenue interest of Borrower or such
Guarantor, and. provided further that the foregoing defects, limitations, liens
and encumbrances, whether individually material or not, do not in the aggregate
create a Material Adverse Effect (the categories of exceptions in clauses (i)
through (viii), as so qualified and as any such exceptions may exist from time
to time, being referred to as the “Designated Title Exceptions”).

(b)           After giving full effect to the Liens permitted under Section
5.10, except as set out in Schedule 5.10, the Guarantor, the Borrower or their
Subsidiaries own the net interests in production attributable to the wells and
units evaluated in the Initial Reserve Report or the most recent Reserve Report
furnished to the Lenders pursuant to Section 5.01(d) or (e) except to the extent
that (a) such assets have thereafter been disposed of incompliance with this
Agreement or (b) leases for such property have expired pursuant to their terms.
The ownership of such Oil and Gas Properties shall not in any material respect
obligate the Borrower or any Restricted Subsidiary to bear the costs and
expenses relating to the maintenance, development and operations of each such
Oil and Gas Property in any amount in excess of the working interest of each Oil
and Gas Property set forth in the Initial Reserve Report or the most recent
Reserve Report furnished to the Lenders pursuant to Section 5.01(d) or (e). The
Guarantor, the Borrower and their Restricted Subsidiaries shall have paid all
royalties payable under the oil and gas leases to which they are operator,
except those not yet due or contested in accordance with the terms of the
applicable joint operating agreement or otherwise contested in good faith by
appropriate proceedings or where failure to so pay could not reasonably be
expected to have a Material Adverse Effect. Upon the delivery of each Reserve
Report furnished to the Lenders pursuant to Section 5.01(d) or (e), the
statements made in the preceding sentences of this section shall, as of the date
of such Reserve Report, be true in all material respects with respect to such
Reserve Reports.

(c)           The Borrower and each Restricted Subsidiary possess all material
licenses, permits, franchises, patents, copyrights, trademarks and trade names,
and other intellectual property (or otherwise possess the right to use such
intellectual property without violation of the rights of any other Person) which
are necessary to carry out their respective business as presently conducted and
as presently proposed to be conducted hereafter, and neither the Borrower nor
any Restricted Subsidiary is in violation in any respect of the terms under
which it possesses such intellectual property or the right to use such
intellectual property, except violations that could not reasonably be expected
to result in a Material Adverse Effect.

(d)           Upon filing of the Deeds of Trust with the Clerk of the County or
Parish where the Property thereby covered is located and the financing
statements with the appropriate governmental entity, and upon filing financing
statements relating to the other Collateral Documents with the appropriate
governmental entity, the Collateral Documents will constitute legal, valid and
continuing perfected first liens on the Collateral (to the extent perfection is
permissible by such filings) as security for the Loans, free and clear of all
other Liens, except for the Liens permitted by Section 5.10.

35


--------------------------------------------------------------------------------





 


SECTION 3.06.  LITIGATION AND ENVIRONMENTAL MATTERS.

(a)           There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possi­bility of an adverse
determination and that, if adversely deter­mined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve this Agreement or the
Transactions.

(b)           Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

(c)           Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

SECTION 3.07.  Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08.  Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09.  Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.10.  ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $100,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $100,000 the fair market value of
the assets of all such underfunded Plans.

36


--------------------------------------------------------------------------------




 

SECTION 3.11.  Disclosure. All written information heretofore or
contemporaneously herewith furnished by the Borrower to the Administrative Agent
and/or the Lenders for the purposes of or in connection with this Agreement or
any transaction contemplated hereby (excluding projections, estimates, and
engineering reports) is, and all such information hereafter furnished by or on
behalf of the Borrower to the Administrative Agent and/or the Lenders will be,
true and accurate in every material respect on the date as of which such
information is dated or certified.  None of the reports, financial statements,
certificates or other information (excluding projections, estimates, and
engineering reports) furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading on the date as
of which such information is dated or certified. To the best knowledge of the
Borrower, the engineering reports delivered to the Administrative Agent and/or
the Lenders in connection with this Agreement do not contain any material
inaccuracies and/or omissions.  The said engineering reports, however, are based
upon professional opinions, estimates and projections and the Borrower does not
warrant that such opinions, estimates and projections will ultimately prove to
have been accurate.  All other projections and estimates by the Borrower
delivered hereunder or in connection herewith were prepared in good faith on the
basis of the assumptions believed by the Borrower in good faith to be reasonable
in light of the then current and foreseeable business conditions of the Borrower
and its Subsidiaries at the time of preparation thereof, it being understood by
the Administrative Agent and the Lenders that actual results may vary from
projected results.

SECTION 3.12.  Insurance. The certificates signed by the applicable insurers
that attest to the existence of, and summarize, the property and casualty
insurance program carried by the Borrower with respect to itself and its
Subsidiaries and that has been furnished by the Borrower to the Administrative
Agent and the Lenders, is complete and accurate in all material respects. This
summary includes the insurer’s or insurers’ name(s), policy number(s),
expiration date(s), amount(s) of coverage, type(s) of coverage, exclusion(s),
and deductibles. This summary also includes similar information, and describes
any reserves, relating to any self-insurance program that is in effect.

SECTION 3.13.  Subsidiaries. Schedule 3.13 contains an accurate list of all
Subsidiaries of the Borrower as of the date of this Agreement, setting forth
their respective jurisdictions of organization, the percentage of their
respective capital stock or other ownership interests owned by the Borrower or
other Subsidiaries, their taxpayer identification number and organizational
number, if any, and whether each is a Restricted Subsidiary or an Unrestricted
Subsidiary.

SECTION 3.14.  No Default. No event has occurred and is continuing which
constitutes a Default or Event of Default.

SECTION 3.15.  Compliance with Anti-Terrorism Laws. Neither the Borrower nor any
Guarantor is identified by OFAC or otherwise qualifies as a Embargoed Person.
Neither the Borrower nor any Guarantor is in violation of any applicable law
relating to anti-money laundering or anti-terrorism, including, without
limitation, those related to transacting business with Embargoed Persons or the
requirements of the Patriot Act.

37


--------------------------------------------------------------------------------




 


ARTICLE IV.


CONDITIONS

SECTION 4.01.  Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):


(A)           THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED FROM
EACH PARTY HERETO EITHER (I) A COUNTERPART OF THIS AGREEMENT SIGNED ON BEHALF OF
SUCH PARTY OR (II) WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT
(WHICH MAY INCLUDE TELECOPY TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS
AGREEMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT.


(B)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE NOTES ISSUED
PURSUANT TO SECTION 2.10 PAYABLE TO THE ORDER OF EACH LENDER, OR AN APPLICATION
FOR LETTER OF CREDIT, IF APPLICABLE.


(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE DEED OF TRUST,
EXECUTED BY THE BORROWER, IN A FORM SATISFACTORY TO THE ADMINISTRATIVE AGENT,
THE LENDERS AND THEIR COUNSEL WITH RESPECT TO THE PROPERTIES THEREIN DESCRIBED,
WHICH ARE PART OF THE COLLATERAL, AND SUCH OTHER AGREEMENTS, DOCUMENTS AND
INSTRUMENTS AS MAY BE NECESSARY AND APPROPRIATE, IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE LENDERS, EXECUTED AND DELIVERED
BY THE BORROWER, AS MORTGAGOR OR ASSIGNOR, IN FAVOR OF THE ADMINISTRATIVE AGENT,
RATABLY FOR THE BENEFIT OF THE LENDERS, IN ORDER TO CREATE AND PERFECT THE
LENDER LIENS IN AND TO ALL COLLATERAL DESCRIBED THEREIN.


(D)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE GUARANTY,
EXECUTED BY GUARANTOR (IF ANY), IN A FORM SATISFACTORY TO THE ADMINISTRATIVE
AGENT, THE LENDERS, AND THEIR COUNSEL.


(E)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN
OPINION (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS AND DATED THE
EFFECTIVE DATE) OF (I) BAKER BOTTS L.L.P., TEXAS COUNSEL FOR THE BORROWER,
(II) BROWN, DREW & MASSEY, LLP, WYOMING COUNSEL FOR THE BORROWER, (III) ELLIS G.
VICKERS, SENIOR VICE PRESIDENT AND GENERAL COUNSEL OF WARREN E&P, INC.,
(IV) HANNA & MORTON, LLP, CALIFORNIA COUNSEL FOR THE BORROWER AND (V) DAVID E.
FLEMING, SENIOR VICE PRESIDENT, GENERAL COUNSEL AND SECRETARY OF THE BORROWER. 
THE BORROWER HEREBY REQUESTS SUCH COUNSEL TO DELIVER SUCH OPINION.


(F)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND
CERTIFICATES AS THE ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST
RELATING TO THE ORGANIZATION, EXISTENCE AND GOOD STANDING OF THE BORROWER, THE
AUTHORIZATION OF THE TRANSACTIONS AND ANY OTHER LEGAL MATTERS RELATING TO THE
BORROWER, THIS AGREEMENT OR THE TRANSACTIONS, ALL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.


(G)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED
THE EFFECTIVE DATE AND SIGNED BY THE PRESIDENT, A VICE PRESIDENT OR A FINANCIAL
OFFICER OF THE BORROWER, CONFIRMING COMPLIANCE WITH THE CONDITIONS SET FORTH IN
PARAGRAPHS (A) AND (B) OF SECTION 4.02.


(H)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED INCUMBENCY
CERTIFICATES, EXECUTED BY THE RESPECTIVE SECRETARY OR ASSISTANT SECRETARY OF THE
BORROWER AND EACH GUARANTOR WHICH SHALL IDENTIFY BY NAME AND TITLE AND BEAR THE
SIGNATURES OF THE AUTHORIZED OFFICERS AND ANY OTHER OFFICERS AUTHORIZED TO SIGN
THE LOAN DOCUMENTS TO WHICH THE BORROWER AND EACH GUARANTOR, RESPECTIVELY IS A
PARTY, UPON WHICH CERTIFICATE THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL BE
ENTITLED TO RELY UNTIL INFORMED OF ANY CHANGE IN WRITING BY THE BORROWER.


(I)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER
AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE EFFECTIVE DATE, INCLUDING, TO THE
EXTENT INVOICED, REIMBURSEMENT OR PAYMENT OF ALL OUT-OF-POCKET EXPENSES REQUIRED
TO BE REIMBURSED OR PAID BY THE BORROWER HEREUNDER.

38


--------------------------------------------------------------------------------





 


(J)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED WRITTEN MONEY
TRANSFER INSTRUCTIONS, ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND ADDRESSED TO
THE ADMINISTRATIVE AGENT AND SIGNED BY AN AUTHORIZED OFFICER OF THE BORROWER, ON
BEHALF OF THE BORROWER, TOGETHER WITH SUCH OTHER RELATED MONEY TRANSFER
AUTHORIZATIONS AS THE ADMINISTRATIVE AGENT MAY HAVE REASONABLY REQUESTED.


(K)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED TITLE REPORTS OR
SUMMARIES, OTHER TITLE INFORMATION AND TITLE REVIEW WITH RESPECT TO THE OIL AND
GAS PROPERTIES INCLUDED IN THE COLLATERAL AND IN A FORM REASONABLY ACCEPTABLE TO
THE ADMINISTRATIVE AGENT AND THE LENDERS, COVERING AT LEAST SEVENTY PERCENT
(70%) OF THE AGGREGATE PRESENT WORTH OF THE PROVED RESERVES THAT ARE INCLUDED IN
THE BORROWING BASE.


(L)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE INITIAL RESERVE
REPORT UPON WHICH THE INITIAL BORROWING BASE HAS BEEN DETERMINED.


(M)          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COPIES OF ANY
ENVIRONMENTAL REPORTS POSSESSED BY BORROWER REGARDING ANY ENVIRONMENTAL
ASSESSMENT OF THE OIL AND GAS PROPERTIES INCLUDED IN THE COLLATERAL.


(N)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE INSURANCE
CERTIFICATE(S) DESCRIBED IN SECTION 3.12.


(O)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE FINANCIAL
STATEMENTS DESCRIBED IN SECTION 3.04.


(P)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED FULL PAYMENT OF ALL
FEES DUE HEREUNDER OR UNDER THE TERMS OF THE FEE LETTER.


(Q)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER DOCUMENTS
AS ANY LENDER OR ITS COUNSEL MAY HAVE REASONABLY REQUESTED.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 3:00 p.m., Houston, Texas time, on November 16, 2006 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

SECTION 4.02.  Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a)           The representations and warranties of the Borrower set forth in
this Agreement shall be true and correct on and as of the date of such Borrowing
or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date and taking into account any amendments
to the schedules or exhibits as a result of any disclosures made in writing by
the Borrower to the Administrative Agent after the Effective Date and approved
by the Administrative Agent and Required Lenders in writing.

39


--------------------------------------------------------------------------------




 

(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.


ARTICLE V.


COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

SECTION 5.01.  Financial Statements; Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a)           within 120 days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by an independent public accounting firm acceptable to the
Administrative Agent, and the Administrative Agent hereby approves Grant
Thornton LLP for such purposes (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

(b)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Finan­cial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consis­tently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Sections 6.01 and 6.02 and (iii) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the audited financial statements referred to in Section 3.04 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

40


--------------------------------------------------------------------------------




 

(d)           by March 1st of each year, a Reserve Report prepared by an
Approved Petroleum Engineer, which report shall be dated as of December 31 of
the prior year, concerning the Oil and Gas Properties and interests owned by the
Borrower, the Guarantors and their Restricted Subsidiaries which are located in
the United States of America and which have attributable to them proved oil or
gas reserves. This report shall be in form reasonably satisfactory to the
Administrative Agent and shall include such reasonable assumptions as the
Administrative Agent shall specify (including discount rates and projected
Hydrocarbon price assumptions), shall contain sufficient information to enable
the Borrower to meet the reporting requirements concerning oil and gas reserves
contained in Regulations S-K and S-X promulgated by the Securities and Exchange
Commission, shall take into account any material “over-produced” and “under
produced” status under gas balancing arrangements, and shall contain information
and analysis comparable in scope to that contained in the Initial Reserve
Report, including the domestic on-shore proved oil and gas reserves of the
Guarantor, the Borrower and their Restricted Subsidiaries as of the date of such
report, and the discounted net present value (at a rate reasonably acceptable to
the Lenders). Together with such report, the Borrower shall furnish to the
Lenders any updated production history of the proven oil and gas reserves of the
Guarantor, the Borrower and their Restricted Subsidiaries as of such date, the
lease operating expenses attributable to the Borrower’s and its Subsidiaries’
Oil and Gas Properties for the prior twelve month period, together with any
other information as to the operations of the Guarantor, the Borrower and their
Subsidiaries as reasonably requested by the Lenders. Together with such report,
the Borrower shall furnish to the Lenders such additional data and information
concerning pricing, quantities, or volume of production from or attributable to
the Oil and Gas Properties with respect thereto as the Lenders may reasonably
request, including, without limitation, detailed consolidated financial
projections and capital budget. This report shall distinguish (or shall be
delivered together with a certificate from an appropriate officer of the
Borrower which distinguishes) those properties treated in the report which are
Collateral from those properties treated in the report which are not Collateral;

(e)           by September 1st of each year and promptly following notice of an
additional Borrowing Base redetermination under Section 2.09(c) above, a Reserve
Report prepared as of June 30 of such year by petroleum engineers who are
employees of the Borrower, in the same form and scope as the report delivered in
paragraph (d) above.  The Reserve Report shall be prepared by or at the
direction of the Borrower and shall be certified by the senior petroleum
engineer of the Borrower as to the truth and accuracy of the information
utilized to prepare the Reserve Report and the estimates included therein;

(f)            as soon as available, and in any event within forty-five (45)
days after the end of each quarter, the following reports and information for
such fiscal quarter:  production reports for the Oil and Gas Properties included
in the Borrowing Base, commodity prices, sales revenues, operating expenses for
the Oil and Gas Properties included in the Borrowing Base and production taxes,
in form reasonably acceptable to the Administrative Agent; and

(g)           promptly following any request therefor, such other information
(including reserve, engineering, geological, and title information) regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to Section 5.01(a) or
Section 5.01(b) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto on the Borrower’s website on the

41


--------------------------------------------------------------------------------




 

Internet at www.warrenresources.com; or (ii) on which such documents are posted
on the Borrower’s behalf on the website of the Securities and Exchange
Commission or any other Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that the Borrower shall notify the Administrative Agent, which shall then
promptly notify each Lender (by telecopier or electronic mail) of the posting of
any such documents, and the Borrower shall provide to the Administrative Agent
by electronic mail electronic versions (i.e., soft copies) of such documents;
notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the compliance certificate required by
Section 5.01(c) to the Administrative Agent, which shall then promptly furnish
such compliance certificate to the Lenders. Except for such compliance
certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it .or maintaining its copies of such documents.

SECTION 5.02.  Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the following after an Authorized
Officer obtains knowledge thereof:

(a)           the occurrence of any Default;

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Restricted Subsidiary thereof that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;

(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$100,000; and

(d)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03.  Existence; Conduct of Business. The Borrower will, and will cause
each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (a) its legal
existence and (b) except where the failure to do so could not reasonably be
excepted to result in a Material Adverse Effect, the rights, licenses, permits,
privileges and franchises material to the conduct of its business; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 5.11.

SECTION 5.04.  Payment of Obligations. The Borrower will, and will cause each of
its Restricted Subsidiaries to, pay its obliga­tions, including Tax liabilities,
that, if not paid, could reasonably be expected to result in a Material Adverse
Effect before the same shall become delinquent or in default, except where (a)
the validity or amount thereof is being contested in good faith by appropri­ate
proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

42


--------------------------------------------------------------------------------


 

SECTION 5.05.      Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Restricted Subsidiaries to, (a) keep and maintain all
operating equipment material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

SECTION 5.06.      Books and Records; Inspection Rights. The Borrower will keep
proper consolidated books of record and account in accordance with GAAP. The
Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers, all at such reasonable times and as often as
reasonably requested , subject in all cases to any confidentiality restrictions
that may be applicable to the Borrower and its Subsidiaries and to any
confidentiality restrictions that the Borrower reasonably imposes on the Persons
receiving such information; provided, however, that neither the Borrower nor any
of its Subsidiaries shall be required to disclose to the Administrative Agent or
any agents or representatives thereof any information which is the subject of
attorney-client privilege or attorney’s work product privilege properly asserted
by the applicable Person to prevent the loss of such privilege in connection
with such information; and provided, further, that the Borrower will use
commercially reasonable efforts to furnish such information (excluding
information covered by confidentiality restrictions in agreements relating to
seismic, geologic or geophysical data or similar technical and business matters
relating to the exploration for oil and gas), which requirement shall be
satisfied if the Administrative Agent is offered the opportunity to review such
confidential information by executing or otherwise becoming a party to the
confidentiality restrictions on substantially the same terms (including any
standstill provisions) as are applicable to the Borrower.

SECTION 5.07.      Compliance with Laws. The Borrower will, and will cause each
of its Restricted Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.08.      Use of Proceeds and Letters of Credit. The proceeds of the
Loans and Letters of Credit will be used only for Borrower or the Restricted
Subsidiaries’ working capital, capital expenditures, permitted acquisitions,
other general corporate purposes and the exploration, development and
acquisition of Oil and Gas Properties. No part of the proceeds of any Loan will
be used, whether directly or indirectly, for any other purpose, or for the
benefit of any Unrestricted Subsidiary, or for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.

SECTION 5.09.      Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(a)            Indebtedness created hereunder;

(b)            Indebtedness existing on the date hereof and set forth in
Schedule 5.09, and any extensions, renewals or replacements of any such
Indebtedness, provided that such extension, renewal or replacement does not
increase the outstanding principal amount thereof;

(c)            Indebtedness of the Borrower to any Subsidiary and of any
Subsidiary to the Borrower or any other Subsidiary;

43


--------------------------------------------------------------------------------




 

(d)            Guarantees by the Borrower of Indebtedness of any Restricted
Subsidiary and by any Restricted Subsidiary of Indebtedness of the Borrower or
any other Subsidiary;

(e)             Indebtedness of the Borrower or any Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that the aggregate principal amount of
Indebtedness permitted by this paragraph (e) shall not exceed $5,000,000 at any
time outstanding;

(f)             Indebtedness arising under any Bond;

(g)            Indebtedness under Swap Agreements, to the extent permitted under
Section 5.13;

(h)            Indebtedness consisting of Non-Recourse Debt in an aggregate
principal amount not to exceed $25,000,000 at any time outstanding; provided
that Borrower shall not incur any Non-Recourse Debt after the Effective Date
without the Administrative Agent’s prior written consent to the relevant
documentation establishing or evidencing the non-recourse nature and amount of
such Non-Recourse Debt, which consent shall not be unreasonably withheld;

(i)              Indebtedness of any Person that becomes a Subsidiary after the
Effective Date; provided that such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary;

(j)              Subordinated Indebtedness;

(k)             Indebtedness incurred to finance the acquisition of equipment,
provided that the amount of such Indebtedness does not exceed the purchase price
of such equipment; and

(l)              other unsecured Indebtedness in an aggregate principal amount
not exceeding $2,000,000 at any time outstanding.

SECTION 5.10.       Liens. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:

(a)             Permitted Encumbrances;

(b)             any Lien on any property or asset of the Borrower or any
Restricted Subsidiary existing on the date hereof and set forth in
Schedule 5.10; provided that (i) such Lien shall not apply to any other property
or asset of the Borrower or any Subsidiary and (ii) such Lien shall secure only
those obligations which it secures on the date hereof and extensions, renewals
or replacements thereof that do not increase the outstanding principal amount
thereof;

(c)             any Lien existing on any property or asset (together with
receivables, intangibles and proceeds thereof) prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in

44


--------------------------------------------------------------------------------




 

contemplation of or in connection with such acquisi­tion or such Person becoming
a Subsidiary , as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals or replacements thereof that do not increase the outstanding principal
amount thereof;

(d)           Liens on fixed or capital assets (together with receivables,
intangibles and proceeds thereof) acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Section 5.09(e), (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Borrower or any Subsidiary;

(e)           Liens securing obligations and liabilities of the Borrower and any
Restricted Subsidiary under Swap Agreements to the extent permitted hereunder;
and

(f)            Liens granted to secure Non-Recourse Debt permitted under
Section 5.09(h).


SECTION 5.11.         FUNDAMENTAL CHANGES.

(a)           The Borrower will not, and will not permit any Restricted
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of its assets, or all or substantially all of the stock of any
of its Restricted Subsidiaries (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing (i) any Person may merge into the Borrower in a transaction in which
the Borrower is the surviving corporation, (ii) any Person may merge into any
Restricted Subsidiary in a transaction in which the surviving entity is a
Subsidiary, (iii) any Restricted Subsidiary may sell, transfer, lease or
otherwise dispose of its assets to the Borrower or to another Restricted
Subsidiary and (iv) any Restricted Subsidiary may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders; provided that any such merger involving a Person that is not a wholly
owned Subsidiary immediately prior to such merger shall not be permitted unless
also permitted by Section 5.12.

(b)           The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Restricted Subsidiaries
on the date of execution of this Agreement and businesses reasonably related
thereto.


SECTION 5.12.         INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS.
THE BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF ITS RESTRICTED SUBSIDIARIES
TO, PURCHASE, HOLD OR ACQUIRE (INCLUDING PURSUANT TO ANY MERGER WITH ANY PERSON
THAT WAS NOT A WHOLLY OWNED SUBSIDIARY PRIOR TO SUCH MERGER) ANY CAPITAL STOCK,
EVIDENCES OF INDEBTEDNESS OR OTHER SECURITIES (INCLUDING ANY OPTION, WARRANT OR
OTHER RIGHT TO ACQUIRE ANY OF THE FOREGOING) OF, MAKE OR PERMIT TO EXIST ANY
LOANS OR ADVANCES TO, GUARANTEE ANY OBLIGATIONS OF, OR MAKE OR PERMIT TO EXIST
ANY INVESTMENT OR ANY OTHER INTEREST IN, ANY OTHER PERSON, OR PURCHASE OR
OTHERWISE ACQUIRE (IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS) ANY ASSETS OF
ANY OTHER PERSON CONSTITUTING A BUSINESS UNIT, EXCEPT:

45


--------------------------------------------------------------------------------




 

(a)           Permitted Investments;

(b)           investments by the Borrower and its Subsidiaries in the Equity
Interests of its Restricted Subsidiaries;

(c)           loans or advances made by the Borrower to any Restricted
Subsidiary and made by any Subsidiary to the Borrower or any other Restricted
Subsidiary; and

(d)           Guarantees constituting Indebtedness permitted by Section 5.09;

(e)           investments consisting of Swap Agreements to the extent permitted
under Section 5.09(g);

(f)            loans or advances to employees in the ordinary course of business
in an aggregate amount for all employees of the Borrower and its Subsidiaries
not in excess of $750,000 at anyone time outstanding;

(g)           trade credits and accounts arising in the ordinary course of
business;

(h)           investments made as a result of the receipt of non-cash
considerations from a disposition that was made pursuant to and in compliance
with this Agreement;

(i)            investments made in any debtor of the Borrower or any Restricted
Subsidiary as a result of the receipt of stock, obligations or securities in
settlement of debts created in the ordinary course of business and owing to the
Borrower or any Restricted Subsidiary;

(j)            investments made pursuant to the requirements of farm-out,
farm-in, unit, joint operating, unit operating, joint venture, area of mutual
interest and other oil and gas agreements, gathering systems, pipelines or other
similar or customary arrangements entered into the ordinary course of business
(including advances to operators under operating agreements entered into by the
Borrower or any Subsidiary in the ordinary course of business); provided that
any such single investment in excess of $3,000,000 shall be approved by the
Board of Directors of the Borrower;

(k)           investments made in connection with the purchase, lease, or other
acquisition of tangible assets of any Person and investments made in connection
with the purchase, lease or other acquisition of all or substantially all of the
business, of any Person, or all of the capital stock or other equity interests
of any Person, or any division, line of business or business unit of any Person
(including (i) by the merger or consolidation of such Person into the Borrower
or any Restricted Subsidiary or by the merger of a Restricted Subsidiary into
such Person and (ii) the purchase of proved reserves);

(l)            repurchase of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interest represent a portion of the
exercise price or such options or warrants or the payment of withholding taxes
through the issuance of Equity Interests;

(m)          the purchase of fractional shares arising out of stock dividends,
splits or combinations or business combinations;

(n)           any other investments in any Person having an aggregate fair
market value (measured on the date each such investment was made and without
giving effect to subsequent changes in value), when taken together will all
other investments made pursuant to this clause (n) do not exceed $2,000,000
outstanding at any time;

(o)           investments outstanding as of the Effective Date in Unrestricted
Subsidiaries; and

46


--------------------------------------------------------------------------------




 

(p)           investments, loans, advances and acquisitions in exchange for, or
out of the net cash proceeds from the sale of, Equity Interests of the Borrower.


SECTION 5.13.         SWAP AGREEMENTS. THE BORROWER WILL NOT, AND WILL NOT
PERMIT ANY OF ITS RESTRICTED SUBSIDIARIES TO, ENTER INTO ANY SWAP AGREEMENT,
EXCEPT (A) SWAP AGREEMENTS ENTERED INTO TO HEDGE OR MITIGATE RISKS TO WHICH THE
BORROWER OR ANY RESTRICTED SUBSIDIARY HAS ACTUAL EXPOSURE (OTHER THAN THOSE IN
RESPECT OF EQUITY INTERESTS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES), AND (B)
SWAP AGREEMENTS ENTERED INTO IN ORDER TO EFFECTIVELY CAP, COLLAR OR EXCHANGE
INTEREST RATES (FROM FIXED TO FLOATING RATES, FROM ONE FLOATING RATE TO ANOTHER
FLOATING RATE OR OTHERWISE) WITH RESPECT TO ANY INTEREST-BEARING LIABILITY OR
INVESTMENT OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY. NOTWITHSTANDING THE
FOREGOING TO THE CONTRARY, BORROWER SHALL BE PERMITTED TO ENTER INTO SWAP
AGREEMENTS SO LONG AS THE AGGREGATE NOTIONAL AMOUNT OF SUCH SWAP AGREEMENTS
(MEASURED AT THE TIME EACH TRANSACTION UNDER SUCH SWAP AGREEMENT IS ENTERED
INTO) ARE NOT IN EXCESS OF 75% OF THE “PROJECTED PROVED DEVELOPED PRODUCING”
RESERVES FOR THE CURRENT YEAR FOR BOTH CRUDE OIL AND NATURAL GAS, BASED ON THE
RESERVE REPORT MOST RECENTLY DELIVERED TO AND APPROVED BY THE ADMINISTRATIVE
AGENT.  AS USED IN THIS CLAUSE, “PROJECTED PROVED DEVELOPED PRODUCING” MEANS THE
FORECASTED PRODUCTION OF CRUDE OIL AND NATURAL GAS AS REFLECTED IN THE MOST
RECENT RESERVE REPORT DELIVERED TO THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 5.01, AFTER GIVING EFFECT TO ANY PRO FORMA ADJUSTMENTS FOR THE
CONSUMMATION OF ANY ACQUISITIONS OR DISPOSITIONS OF OIL AND GAS PROPERTIES AND
PRODUCTION FROM NEW WELLS COMPLETED SINCE THE EFFECTIVE DATE OF SUCH RESERVE
REPORT.


SECTION 5.14.         RESTRICTED PAYMENTS. THE BORROWER WILL NOT, AND WILL NOT
PERMIT ANY OF ITS RESTRICTED SUBSIDIARIES TO, DECLARE OR MAKE, OR AGREE TO PAY
OR MAKE, DIRECTLY OR INDIRECTLY, ANY RESTRICTED PAYMENT, EXCEPT (A) THE BORROWER
MAY DECLARE AND PAY RESTRICTED PAYMENTS WITH RESPECT TO ITS EQUITY INTERESTS
PAYABLE SOLELY IN ADDITIONAL SHARES OF ITS COMMON STOCK, (B) BORROWER MAY
DECLARE AND PAY DIVIDENDS IN CASH ON ITS 8% CONVERTIBLE PREFERRED STOCK
OUTSTANDING ON THE EFFECTIVE DATE, PROVIDED THAT NO DEFAULT OR EVENT OF DEFAULT
EXISTS AT THE TIME OF SUCH PAYMENT AND SUCH PAYMENT WILL NOT CAUSE A DEFAULT OR
EVENT OF DEFAULT, (C) SUBSIDIARIES MAY DECLARE AND PAY DIVIDENDS RATABLY WITH
RESPECT TO THEIR EQUITY INTERESTS (OR ON A BASIS MORE FAVORABLE TO THE BORROWER
AND ITS SUBSIDIARIES), (D) THE BORROWER MAY MAKE RESTRICTED PAYMENTS PURSUANT TO
AND IN ACCORDANCE WITH STOCK OPTION PLANS OR OTHER BENEFIT PLANS FOR MANAGEMENT
OR EMPLOYEES OF THE BORROWER AND ITS SUBSIDIARIES, (E) THE BORROWER MAY MAKE
CASH PAYMENTS IN LIEU OF ISSUING FRACTIONAL SHARES IN AN AGGREGATE AMOUNT NOT
EXCEEDING $200,000 DURING THE TERM OF THIS AGREEMENT, PROVIDED THAT NO DEFAULT
OR EVENT OF DEFAULT EXISTS AT THE TIME OF SUCH PAYMENT, SUCH PAYMENT WILL NOT
CAUSE A DEFAULT OR EVENT OF DEFAULT AND SUCH PAYMENT IS MADE ONLY IN RESPECT OF
BORROWER’S 8% CONVERTIBLE PREFERRED STOCK OUTSTANDING ON THE EFFECTIVE DATE,
(F) THE BORROWER MAY DECLARE AND PAY DISTRIBUTIONS EFFECTING “POISON PILL”
RIGHTS PLANS PROVIDED THAT ANY SECURITIES OR RIGHTS SO DISTRIBUTED HAVE A
NOMINAL FAIR MARKET VALUE AT THE TIME OF DECLARATION AND (G) THE BORROWER OR ANY
RESTRICTED SUBSIDIARY MAY MAKE ANY RESTRICTED PAYMENT OUT OF THE NET CASH
PROCEEDS FROM THE SALE OF EQUITY INTERESTS OF THE BORROWER OR A RESTRICTED
SUBSIDIARY.


SECTION 5.15.         TRANSACTIONS WITH AFFILIATES. THE BORROWER WILL NOT, AND
WILL NOT PERMIT ANY OF ITS RESTRICTED SUBSIDIARIES TO, SELL, LEASE OR OTHERWISE
TRANSFER ANY PROPERTY OR ASSETS TO, OR PURCHASE, LEASE OR OTHERWISE ACQUIRE ANY
PROPERTY OR ASSETS FROM, OR OTHERWISE ENGAGE IN ANY OTHER TRANSACTIONS WITH, ANY
OF ITS AFFILIATES (EXCLUDING ITS SUBSIDIARIES), EXCEPT (A) IN THE ORDINARY
COURSE OF BUSINESS AT PRICES AND ON TERMS AND CONDITIONS NOT LESS FAVORABLE TO
THE BORROWER OR SUCH SUBSIDIARY THAN COULD BE OBTAINED ON AN ARM’S-LENGTH BASIS
FROM UNRELATED THIRD PARTIES, (B) TRANSACTIONS BETWEEN OR AMONG THE BORROWER AND
ITS SUBSIDIARIES NOT INVOLVING ANY OTHER AFFILIATE, (C) ANY RESTRICTED PAYMENT
PERMITTED BY SECTION 5.14, (D) WITH RESPECT TO ANY PERSON SERVING AS AN OFFICER,
DIRECTOR, EMPLOYEE OR CONSULTANT OF THE BORROWER OR ANY RESTRICTED SUBSIDIARY,
(E) THE PAYMENT OF REASONABLE COMPENSATION, BENEFITS OR INDEMNIFICATION
LIABILITIES IN CONNECTION WITH HIS OR HER SERVICES IN SUCH CAPACITY PROVIDED
THAT THE PAYMENT OF ANY SUCH COMPENSATION, BENEFITS OR INDEMNIFICATION
LIABILITIES ARE APPROVED BY A MAJORITY OF THE DISINTERESTED MEMBERS OF THE BOARD
OF DIRECTORS OF THE BORROWER OR BY THE COMPENSATION COMMITTEE OF THE BORROWER,

47


--------------------------------------------------------------------------------




 


(F) THE MAKING OF ADVANCES FOR TRAVEL OR OTHER BUSINESS EXPENSES IN THE ORDINARY
COURSE OF BUSINESS OR (G) SUCH PERSON’S PARTICIPATION IN ANY BENEFIT OR
COMPENSATION.


SECTION 5.16.         RESTRICTIVE AGREEMENTS. THE BORROWER WILL NOT, AND WILL
NOT PERMIT ANY OF ITS RESTRICTED SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, ENTER
INTO, INCUR OR PERMIT TO EXIST ANY AGREEMENT OR OTHER ARRANGEMENT THAT
PROHIBITS, RESTRICTS OR IMPOSES ANY CONDITION UPON (A) THE ABILITY OF THE
BORROWER OR ANY RESTRICTED SUBSIDIARY TO CREATE, INCUR OR PERMIT TO EXIST ANY
LIEN UPON ANY OF ITS PROPERTY OR ASSETS (OTHER THAN (1) EQUITY INTERESTS IN ANY
UNRESTRICTED SUBSIDIARY, (2) OTHER INVESTMENTS IN EQUITY INTERESTS OF JOINT
VENTURES PERMITTED UNDER SECTION 5.12, (3) INVESTMENTS PERMITTED UNDER
SECTION 5.12(J) IF SUCH RESTRICTION OR CONDITIONS APPLY ONLY TO THE PROPERTY OR
ASSETS THAT ARE THE SUBJECT OF SUCH INVESTMENT), OR (B) THE ABILITY OF ANY
SUBSIDIARY TO PAY DIVIDENDS OR OTHER DISTRIBUTIONS WITH RESPECT TO ANY SHARES OF
ITS CAPITAL STOCK OR TO MAKE OR REPAY LOANS OR ADVANCES TO THE BORROWER OR ANY
OTHER RESTRICTED SUBSIDIARY OR TO GUARANTEE INDEBTEDNESS OF THE BORROWER OR ANY
OTHER RESTRICTED SUBSIDIARY; PROVIDED THAT (I) THE FOREGOING SHALL NOT APPLY TO
RESTRICTIONS AND CONDITIONS IMPOSED BY LAW OR BY THIS AGREEMENT, (II) THE
FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND CONDITIONS EXISTING ON THE DATE
HEREOF IDENTIFIED ON SCHEDULE 5.16 (BUT SHALL APPLY TO ANY EXTENSION OR RENEWAL
OF, OR ANY AMENDMENT OR MODIFICATION EXPANDING THE SCOPE OF, ANY SUCH
RESTRICTION OR CONDITION), (III) THE FOREGOING SHALL NOT APPLY TO CUSTOMARY
RESTRICTIONS AND CONDITIONS CONTAINED IN AGREEMENTS RELATING TO THE SALE OF A
SUBSIDIARY OR OTHER ASSETS PENDING SUCH SALE, PROVIDED SUCH RESTRICTIONS AND
CONDITIONS APPLY ONLY TO THE SUBSIDIARY OR OTHER ASSETS THAT IS TO BE SOLD AND
SUCH SALE IS PERMITTED HEREUNDER, (IV) PARAGRAPH (A) OF THE FOREGOING SHALL NOT
APPLY TO RESTRICTIONS OR CONDITIONS IMPOSED BY ANY AGREEMENT RELATING TO SECURED
INDEBTEDNESS PERMITTED BY THIS AGREEMENT IF SUCH RESTRICTIONS OR CONDITIONS
APPLY ONLY TO THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS, (V) PARAGRAPH
(A) OF THE FOREGOING SHALL NOT APPLY TO CUSTOMARY PROVISIONS IN LEASES AND OTHER
CONTRACTS RESTRICTING THE ASSIGNMENT THEREOF (VI) EXISTING RESTRICTIONS WITH
RESPECT TO A PERSON ACQUIRED BY THE BORROWER OR ANY OF ITS RESTRICTED
SUBSIDIARIES (EXCEPT TO THE EXTENT SUCH RESTRICTIONS WERE PUT IN PLACE IN
CONNECTION WITH OR IN CONTEMPLATION OF SUCH ACQUISITION), WHICH RESTRICTIONS ARE
NOT APPLICABLE TO ANY PERSON, OR THE PROPERTIES OR ASSETS OF ANY PERSON OTHER
THAN THE PERSON, OR THE PROPERTY OR ASSETS OF THE PERSON, SO ACQUIRED AND
(VII) CUSTOMARY SUPERMAJORITY VOTING PROVISIONS AND OTHER CUSTOMARY PROVISIONS
WITH RESPECT TO THE DISPOSITION OR DISTRIBUTION OF ASSETS, EACH CONTAINED IN
CORPORATE CHARTERS, BYLAWS, STOCKHOLDERS’ AGREEMENTS, LIMITED LIABILITY COMPANY
AGREEMENTS, PARTNERSHIP AGREEMENTS, JOINT VENTURE AGREEMENTS AND OTHER SIMILAR
AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS OF THE BORROWER AND
ITS RESTRICTED SUBSIDIARIES.


SECTION 5.17.         AGREEMENT TO DELIVER COLLATERAL DOCUMENTS. THE BORROWER
AGREES TO DELIVER, AND TO CAUSE EACH RESTRICTED SUBSIDIARY TO DELIVER, TO
FURTHER SECURE THE LOANS WHENEVER REQUESTED BY THE ADMINISTRATIVE AGENT IN ITS
SOLE AND ABSOLUTE DISCRETION, DEEDS OF TRUST, MORTGAGES, CHATTEL MORTGAGES,
SECURITY AGREEMENTS, FINANCING STATEMENTS AND OTHER COLLATERAL DOCUMENTS IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT FOR THE
PURPOSE OF GRANTING, CONFIRMING, AND PERFECTING FIRST AND PRIOR LIENS OR
SECURITY INTERESTS (SUBJECT TO SECTION 5.10) IN ANY REAL OR PERSONAL PROPERTY
NOW OWNED OR HEREAFTER ACQUIRED BY THE BORROWER OR ANY RESTRICTED SUBSIDIARY.
THE BORROWER ALSO AGREES TO DELIVER, AND TO CAUSE EACH RESTRICTED SUBSIDIARY TO
DELIVER, WHENEVER REQUESTED BY THE ADMINISTRATIVE AGENT IN ITS SOLE AND ABSOLUTE
DISCRETION, TITLE REPORTS OR SUMMARIES, OTHER TITLE INFORMATION OR FAVORABLE
TITLE OPINIONS FROM THE BORROWER OR ITS LEGAL COUNSEL REASONABLY ACCEPTABLE TO
THE ADMINISTRATIVE AGENT WITH RESPECT TO ANY OF THE OIL AND GAS PROPERTIES
INCLUDED IN THE BORROWING BASE DESIGNATED BY THE ADMINISTRATIVE AGENT, BASED
UPON ABSTRACT, RECORD, INSTRUMENTS, TITLE REPORTS OR PHOTOCOPIED INFORMATION,
EXAMINATIONS TO DATES REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT
NECESSARY TO VERIFY THAT (I) SUCH PERSON HAS DEFENSIBLE TITLE TO UP TO 70% OF
THE AGGREGATE PRESENT WORTH OF THE PROVED RESERVES INCLUDED IN THE BORROWING
BASE FREE AND CLEAR OF ALL LIENS OTHER THAN LIENS PERMITTED UNDER SECTION 5.10,
(II) UP TO 80% OF THE AGGREGATE PRESENT WORTH OF THE PROVED RESERVES INCLUDED IN
THE BORROWING BASE ARE SUBJECT TO COLLATERAL DOCUMENTS SECURING THE LOANS THAT
CONSTITUTE AND CREATE LEGAL, VALID AND DULY PERFECTED FIRST DEED OF TRUST OR
MORTGAGE LIENS IN SUCH PROPERTIES AND

48


--------------------------------------------------------------------------------




 


INTERESTS AND FIRST PRIORITY ASSIGNMENTS OF AND SECURITY INTERESTS IN THE
HYDROCARBONS ATTRIBUTABLE TO SUCH PROPERTIES AND INTERESTS AND THE PROCEEDS
THEREOF (SUBJECT TO LIENS PERMITTED UNDER SECTION 5.10), AND (III) COVERING SUCH
OTHER MATTERS AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


SECTION 5.18.         DEPOSIT OF PRODUCTION PROCEEDS. NOTWITHSTANDING THAT, BY
THE TERMS OF THE VARIOUS LOAN DOCUMENTS, THE GUARANTOR, THE BORROWER AND THEIR
RESTRICTED SUBSIDIARIES ARE AND WILL BE ASSIGNING TO THE ADMINISTRATIVE AGENT
AND THE LENDERS ALL OF THE “PRODUCTION PROCEEDS” (AS DEFINED THEREIN) ACCRUING
TO THE OIL AND GAS PROPERTY CONSTITUTING COLLATERAL AND COVERED THEREBY, SO LONG
AS NO EVENT OF DEFAULT HAS OCCURRED THE BORROWER AND EACH RESTRICTED SUBSIDIARY
MAY CONTINUE TO RECEIVE FROM THE PURCHASERS OF PRODUCTION ALL SUCH PRODUCTION
PROCEEDS, SUBJECT, HOWEVER, TO THE LIENS CREATED UNDER THE LOAN DOCUMENTS, WHICH
LIENS ARE HEREBY AFFIRMED AND RATIFIED AND PROVIDED THAT TO FURTHER SECURE THE
ADMINISTRATIVE AGENT’S AND LENDERS’ LIENS UPON SUCH PRODUCTION PROCEEDS, THE
BORROWER SHALL, AND SHALL CAUSE EACH RESTRICTED SUBSIDIARY TO, MAINTAIN THEIR
OPERATING ACCOUNTS WITH THE ADMINISTRATIVE AGENT AND NOT TO REDIRECT THE PAYMENT
OF PRODUCTION PROCEEDS FROM SUCH OPERATING ACCOUNTS WITHOUT THE WRITTEN CONSENT
OF THE ADMINISTRATIVE AGENT. UPON THE OCCURRENCE OF A EVENT OF DEFAULT, THE
ADMINISTRATIVE AGENT AND THE LENDERS MAY EXERCISE ALL RIGHTS AND REMEDIES
GRANTED UNDER THE LOAN DOCUMENTS, INCLUDING THE RIGHT TO OBTAIN POSSESSION OF
ALL PRODUCTION PROCEEDS THEN HELD BY THE BORROWER OR ANY RESTRICTED SUBSIDIARY
OR TO RECEIVE DIRECTLY FROM THE PURCHASERS OF PRODUCTION ALL PRODUCTION
PROCEEDS. IN NO CASE SHALL ANY FAILURE, WHETHER PURPOSED OR INADVERTENT, BY THE
ADMINISTRATIVE AGENT OR THE LENDERS TO COLLECT DIRECTLY ANY SUCH PRODUCTION
PROCEEDS CONSTITUTE IN ANY WAY A WAIVER, REMISSION OR RELEASE OF ANY OF THEIR
RIGHTS UNDER THE LOAN DOCUMENTS, NOR SHALL ANY RELEASE OF ANY PRODUCTION
PROCEEDS BY THE ADMINISTRATIVE AGENT OR THE LENDERS TO THE BORROWER OR ANY
RESTRICTED SUBSIDIARY CONSTITUTE A WAIVER, REMISSION, OR RELEASE OF ANY OTHER
PRODUCTION PROCEEDS OR OF ANY RIGHTS OF THE ADMINISTRATIVE AGENT OR THE LENDERS
TO COLLECT OTHER PRODUCTION PROCEEDS THEREAFTER.


SECTION 5.19.         SUBSIDIARY GUARANTY. THE BORROWER SHALL CAUSE EACH
RESTRICTED SUBSIDIARY, WHETHER NOW EXISTING OR CREATED, ACQUIRED OR COMING INTO
EXISTENCE AFTER THE DATE HEREOF, TO EXECUTE AND DELIVER TO THE ADMINISTRATIVE
AGENT AN ABSOLUTE AND UNCONDITIONAL GUARANTY OF THE TIMELY REPAYMENT OF THE
LOANS AND THE DUE AND PUNCTUAL PERFORMANCE OF THE OBLIGATIONS OF BORROWER
HEREUNDER, WHICH GUARANTY SHALL BE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT IN FORM AND SUBSTANCE. THE BORROWER SHALL CAUSE EACH RESTRICTED SUBSIDIARY
EXISTING ON THE DATE HEREOF TO DULY EXECUTE AND DELIVER SUCH A GUARANTY PRIOR TO
THE MAKING OF ANY LOAN HEREUNDER.  THE BORROWER WILL CAUSE EACH OF ITS
RESTRICTED SUBSIDIARIES TO DELIVER TO THE ADMINISTRATIVE AGENT, SIMULTANEOUSLY
WITH ITS DELIVERY OF SUCH A GUARANTY, WRITTEN EVIDENCE REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL THAT SUCH RESTRICTED SUBSIDIARY HAS
TAKEN ALL COMPANY ACTION NECESSARY TO DULY APPROVE AND AUTHORIZE ITS EXECUTION,
DELIVERY AND PERFORMANCE OF SUCH GUARANTY AND ANY OTHER DOCUMENTS THAT IT IS
REQUIRED TO EXECUTE.


SECTION 5.20.         PATRIOT ACT. THE BORROWER SHALL NOT, NOR CAUSE OR PERMIT
ANY GUARANTOR TO, (A) BE OR BECOME SUBJECT AT ANY TIME TO ANY LAW, REGULATION,
OR LIST OF ANY GOVERNMENT AGENCY (INCLUDING, WITHOUT LIMITATION, THE LIST
MAINTAINED BY OFAC AND ACCESSIBLE THROUGH THE OFAC WEBSITE) THAT PROHIBITS OR
LIMITS ANY LENDER FROM MAKING ANY ADVANCE OR EXTENSION OF CREDIT TO BORROWER OR
FROM OTHERWISE CONDUCTING BUSINESS WITH THE BORROWER OR ANY GUARANTOR, OR (B)
FAIL TO PROVIDE DOCUMENTARY AND OTHER EVIDENCE OF BORROWER’S IDENTITY AS MAY BE
REQUESTED BY ANY LENDER AT ANY TIME TO ENABLE ANY LENDER TO VERIFY BORROWER’S
IDENTITY OR TO COMPLY WITH ANY APPLICABLE LAW OR REGULATION, INCLUDING, WITHOUT
LIMITATION, THE PATRIOT ACT. IN ADDITION, THE BORROWER HEREBY AGREES TO PROVIDE
TO ANY LENDER ANY ADDITIONAL INFORMATION THAT SUCH LENDER DEEMS NECESSARY FROM
TIME TO TIME IN ORDER TO ENSURE COMPLIANCE WITH ALL APPLICABLE LAWS CONCERNING
MONEY LAUNDERING AND SIMILAR ACTIVITIES.


SECTION 5.21.         EQUITY INTERESTS. THE BORROWER SHALL NOT, NOR CAUSE OR
PERMIT ANY RESTRICTED SUBSIDIARY TO, PERMIT A LIEN (OTHER THAN A LENDER LIEN) TO
BE PLACED ON ANY OF THE EQUITY INTERESTS OWNED BY BORROWER OR SUCH RESTRICTED
SUBSIDIARY IN ANY OTHER PERSON; PROVIDED THAT LIENS

49


--------------------------------------------------------------------------------




 


AGAINST EQUITY INTERESTS IN AN UNRESTRICTED SUBSIDIARY SHALL BE PERMITTED TO THE
EXTENT SUCH LIEN IS GRANTED TO SECURE NON-RECOURSE DEBT PERMITTED UNDER SECTION
5.09(H).


ARTICLE VI.


FINANCIAL COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:


SECTION 6.01.         MINIMUM CURRENT RATIO. BEGINNING WITH THE FISCAL QUARTER
ENDING DECEMBER 31, 2006, THE BORROWER WILL NOT PERMIT THE RATIO, DETERMINED AS
OF THE END OF A FISCAL QUARTER, OF (I) CONSOLIDATED CURRENT ASSETS TO (II)
CONSOLIDATED CURRENT LIABILITIES MINUS CURRENT MATURITIES OF LONG TERM
INDEBTEDNESS TO BE LESS THAN 1.00:1.00.


SECTION 6.02.         MAXIMUM INDEBTEDNESS TO EBITDAX. BEGINNING WITH THE FISCAL
QUARTER ENDING DECEMBER 31, 2006, THE BORROWER WILL NOT PERMIT THE RATIO,
DETERMINED AS OF THE END OF A FISCAL QUARTER, OF (I) TOTAL NET DEBT TO
(II) EBITDAX TO BE GREATER THAN 3.50:1.00, FOR THE TWELVE (12) MONTHS ENDING AS
OF THE LAST DAY OF SUCH FISCAL QUARTER.


ARTICLE VII.


EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur and be
continuing:

(a)           the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepay­ment thereof or otherwise;

(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in paragraph (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;

(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any Restricted Subsidiary in or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder shall
prove to have been incorrect in any material respect when made or deemed made;

(d)           the Borrower shall fail to observe or perform any covenant or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08, 5.09, 5.10, 5.11, 5.12, 5.13, or 5.14, or in Article VI;

(e)           the Borrower shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those specified in paragraph
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof

50


--------------------------------------------------------------------------------




 

from the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender);

(f)            the Borrower or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable;

(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this paragraph (g) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness;

(h)           an involuntary proceeding shall be commenced or an involuntary
petition seeking liquidation, reorganization or other relief in respect of the
Borrower or any Restricted Subsidiary or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Restricted Subsidiary or for a substantial part of its
assets, and, in any such proceeding, (iii) make a general assignment for the
benefit of the foregoing shall be entered;

(i)            the Borrower or any Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in paragraph (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar offi­cial for the Borrower or any
Restricted Subsidiary or for a substan­tial part of its assets, (iv) file an
answer admit­ting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the fore­going;

(j)            the Borrower or any Restricted Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $2,000,000 (exclusive of amounts fully covered by valid and
collectible insurance for which the issuer has not denied coverage) shall be
rendered against the Borrower, any Restricted Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Restricted Subsidiary to enforce any such judgment;

(l)            an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
or

(m)          a Change in Control shall occur;

51


--------------------------------------------------------------------------------




 

(n)           (i) any Collateral Document shall for any reason fail to create a
valid and (to the extent perfection is obtained by filing) perfected first
priority security interest (subject to Section 5.10) in any material portion of
the Collateral (as determined by the Administrative Agent in its reasonable
judgment) purported to be covered thereby, or any Collateral Document shall fail
to remain in full force or effect or any action shall be taken by the Borrower
or any Subsidiary to discontinue or to assert the invalidity or unenforceability
of any Collateral Document as to any material portion of the Collateral (as
determined by the Administrative Agent in its reasonable judgment), or (ii) the
Borrower shall fail to comply with any of the material terms or provisions of
any Collateral Document; and such failure shall continue unremedied for a period
of twenty (20) days after notice thereof from the Administrative Agent to
Borrower;

(o)           except to the extent such Guaranty is terminated in accordance
with the terms hereof, any Guaranty shall fail to remain in full force or effect
or any action shall be taken by the Borrower or any Subsidiary to discontinue or
to assert the invalidity or unenforceability of any Guaranty, or any Guarantor
shall fail to comply with any of the terms or provisions of any Guaranty to
which it is a party and such failure could reasonably be expected to have a
Material Adverse Effect, or any Guarantor shall deny that it has any further
liability under any Guaranty to which it is a party, or shall give notice to
such effect; or

(p)           any other Loan Document shall fail to remain in full force or
effect or any action shall be taken by the Borrower or any Subsidiary to
discontinue or to assert the invalidity or unenforceability of any Loan
Document;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then out­standing to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in paragraph (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without present­ment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.


ARTICLE VIII.


THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

52


--------------------------------------------------------------------------------


 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful midconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by

53


--------------------------------------------------------------------------------




 

the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.


ARTICLE IX.


MISCELLANEOUS


SECTION 9.01.         NOTICES.

(a)           Except as otherwise permitted by Article II with respect to
borrowing notices, all notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of the Borrower, the Issuing Bank or the Administrative Agent, at its
address or facsimile number set forth on the signature pages hereof, (y) in the
case of any Lender, at its address or facsimile number set forth in its
Administrative Questionnaire or (z) in the case of any party, at such other
address or facsimile number as such party may hereafter specify for the purpose
by notice to the Administrative Agent and the Borrower in accordance with the
provisions of this Section 9.01. Each such notice, request or other
communication shall be effective (i) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (ii) if given by mail, 72 hours after such communication
is deposited in the mails with first class postage prepaid, addressed as
aforesaid, or (iii) if given by any other means, when delivered (or, in the case
of electronic transmission, received) at the address specified in this Section;
provided that notices to the Administrative Agent under Article II shall not be
effective until received.

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

54


--------------------------------------------------------------------------------




 

(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.


SECTION 9.02.         WAIVERS; AMENDMENTS.

(a)           No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Agree­ment or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effec­tive only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, or (v) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Issuing Bank hereunder without the prior written
consent of the Administrative Agent or the Issuing Bank, as the case may be.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

(c)           Notwithstanding anything to the contrary contained herein, (i) the
Guaranty shall be terminated as to one or more Guarantors and Collateral (but
not the proceeds thereof) shall be released from the Lenders Lien of the
Collateral Documents from time to time as necessary to effect any sale of
assets, including the sale of a Guarantor, permitted by the Loan Documents,
(ii) the Guaranty shall be terminated (and any Lenders Lien on the assets of
such Guarantor and the Equity Interests in such Guarantor shall be terminated)
as to any Guarantor at such time as such Guarantor shall have been designated an
Unrestricted Subsidiary pursuant to the Loan Documents, and (iii) the
Administrative Agent shall execute and deliver all release documents reasonably
requested to evidence such release. Any termination or release under the terms
and provision of this Section 9.02(c) to the extent representing the

55


--------------------------------------------------------------------------------




 

sale or disposition of any Oil and Gas Properties of the Borrower or any
Restricted Subsidiary (or the sale, disposition, or designation as an
Unrestricted Subsidiary, of any Restricted Subsidiary owning such Oil and Gas
Properties) representing in excess of 5% of the Borrowing Base immediately prior
to such event shall automatically initiate a redetermination of the Borrowing
Base in accordance with Section 2.09(e).


SECTION 9.03.         EXPENSES; INDEMNITY; DAMAGE WAIVER.

(a)           The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provi­sions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b)           The Borrower shall indemnify the Administrative Agent, the Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses resulted from the gross
negligence or willful misconduct of such Indemnitee.

(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, the Issuing Bank under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, or the Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank in its capacity as such.

(d)           To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect,

56


--------------------------------------------------------------------------------




 

consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.

(e)           All amounts due under this Section shall be payable promptly after
written demand therefor.


SECTION 9.04.         SUCCESSORS AND ASSIGNS.

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the Parties, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)(i)       Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A)          the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;

(B)           the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender with a Commitment immediately prior to giving effect
to such assignment; and

(C)           the Issuing Bank.

(ii)           Assignments shall be subject to the following additional
conditions:

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

57


--------------------------------------------------------------------------------




 

(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a Party and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obliga­tions under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a Party but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.06(d) or
(e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(c)(i)        Any Lender may, without the consent of but with notice to the
Borrower, the Administrative Agent, the Issuing Bank, sell participations to one
or more banks or other entities (a

58


--------------------------------------------------------------------------------




 

“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
Parties for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.15 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.17 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.17(e) as though it were a Lender.

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


SECTION 9.05.         SURVIVAL. ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES MADE BY THE BORROWER HEREIN AND IN THE CERTIFICATES OR OTHER
INSTRU­MENTS DELIVERED IN CONNECTION WITH OR PURSUANT TO THIS AGREEMENT SHALL BE
CONSIDERED TO HAVE BEEN RELIED UPON BY THE OTHER PARTIES AND SHALL SURVIVE THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE MAKING OF ANY LOANS AND
ISSUANCE OF ANY LETTERS OF CREDIT, REGARDLESS OF ANY INVESTIGATION MADE BY ANY
SUCH OTHER PARTY OR ON ITS BEHALF AND NOTWITHSTANDING THAT THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF ANY
DEFAULT OR INCORRECT REPRESENTATION OR WARRANTY AT THE TIME ANY CREDIT IS
EXTENDED HEREUNDER, AND SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE
PRINCIPAL OF OR ANY ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT
PAYABLE UNDER THIS AGREEMENT IS OUTSTAND­ING AND UNPAID OR ANY LETTER OF CREDIT
IS OUTSTANDING AND SO LONG AS THE COMMITMENTS HAVE NOT EXPIRED OR TERMINATED.
THE PROVISIONS OF SECTIONS 2.15, 2.16, 2.17 AND 9.03 AND ARTICLE VIII SHALL
SURVIVE AND REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF THE LOANS, THE EXPIRATION
OR TERMINATION OF THE LETTERS OF CREDIT AND THE COMMITMENTS OR THE TERMINATION
OF THIS AGREEMENT OR ANY PROVISION HEREOF.


SECTION 9.06.         COUNTERPARTS; INTEGRATION; EFFECTIVENESS. THIS AGREEMENT
MAY BE EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT. THIS AGREEMENT AND ANY
SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE TO THE ADMINISTRATIVE
AGENT

59


--------------------------------------------------------------------------------




 


CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE SUBJECT MATTER
HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR
WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF. EXCEPT AS PROVIDED IN SECTION
4.01, THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY
THE ADMINISTRATIVE AGENT AND WHEN THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
COUNTERPARTS HEREOF WHICH, WHEN TAKEN TOGETHER, BEAR THE SIGNATURES OF EACH OF
THE OTHER PARTIES HERETO, AND THEREAFTER SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.
DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY
TELECOPY SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF
THIS AGREEMENT.


SECTION 9.07.         SEVERABILITY. ANY PROVISION OF THIS AGREEMENT HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS HEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION IN
A PARTICULAR JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER
JURISDICTION.


SECTION 9.08.         RIGHT OF SETOFF. IF AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, EACH LENDER AND EACH OF ITS AFFILIATES IS HEREBY
AUTHORIZED AT ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY
LAW, TO SET OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR
DEMAND, PROVISIONAL OR FINAL) AT ANY TIME HELD AND OTHER OBLIGATIONS AT ANY TIME
OWING BY SUCH LENDER OR AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF THE
BORROWER AGAINST ANY OF AND ALL THE OBLIGATIONS OF THE BORROWER NOW OR HEREAFTER
EXISTING UNDER THIS AGREEMENT HELD BY SUCH LENDER, IRRESPECTIVE OF WHETHER OR
NOT SUCH LENDER SHALL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT AND ALTHOUGH
SUCH OBLIGATIONS MAY BE UNMATURED. THE RIGHTS OF EACH LENDER UNDER THIS SECTION
ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF)
WHICH SUCH LENDER MAY HAVE.


SECTION 9.09.         GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS.

(a)           This Agreement shall be construed in accordance with and governed
by the law of the State of Texas.

(b)           The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the district courts
of the State of Texas sitting in Harris County and of the United States District
Court of the Southern District of Texas, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Texas State or, to the extent permitted by law, in such Federal court. Each of
the Parties agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Nothing in this Agreement shall affect
any right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(c)           The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

60


--------------------------------------------------------------------------------




 

(d)           Each Party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any Party to this Agreement to serve process
in any other manner permitted by law.


SECTION 9.10.         WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREE­MENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 9.11.         HEADINGS. ARTICLE AND SECTION HEADINGS AND THE TABLE OF
CONTENTS USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


SECTION 9.12.         CONFIDENTIALITY. EACH OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND THE LENDERS AGREES TO MAINTAIN THE CONFIDENTIALITY OF THE
INFORMATION (AS DEFINED BELOW), EXCEPT THAT INFORMATION MAY BE DISCLOSED (A) TO
ITS AND ITS AFFILIATES’ DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, INCLUDING
ACCOUNTANTS, LEGAL COUNSEL AND OTHER ADVISORS (IT BEING UNDERSTOOD THAT THE
PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL
NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION
CONFIDENTIAL), (B) TO THE EXTENT REQUIRED BY ANY REGULATORY AUTHORITY, (C) TO
THE EXTENT REQUIRED BY APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR
SIMILAR LEGAL PROCESS, (D) TO ANY OTHER PARTY TO THIS AGREEMENT, (E) IN
CONNECTION WITH THE EXERCISE OF ANY REMEDIES HEREUNDER OR ANY SUIT, ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR THE ENFORCEMENT OF RIGHTS HEREUNDER,
(F) SUBJECT TO AN AGREEMENT CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS
THOSE OF THIS SECTION, TO (I) ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY
PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT OR (II) ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS
ADVISORS) TO ANY SWAP OR DERIVATIVE TRANSACTION RELATING TO THE BORROWER AND ITS
OBLIGATIONS, (G) WITH THE CONSENT OF THE BORROWER OR (H) TO THE EXTENT SUCH
INFORMATION (I) BECOMES PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF
THIS SECTION OR (II) BECOMES AVAILABLE TO THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR ANY LENDER ON A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE
BORROWER. FOR THE PURPOSES OF THIS SECTION, “INFORMATION” MEANS ALL INFORMATION
RECEIVED FROM THE BORROWER RELATING TO THE BORROWER OR ITS BUSINESS, OTHER THAN
ANY SUCH INFORMATION THAT IS AVAILABLE TO THE ADMINISTRATIVE AGENT, THE ISSUING
BANK OR ANY LENDER ON A NONCONFIDENTIAL BASIS PRIOR TO DISCLOSURE BY THE
BORROWER. ANY PERSON REQUIRED TO MAINTAIN THE CONFIDENTIALITY OF INFORMATION AS
PROVIDED IN THIS SECTION SHALL BE CONSIDERED TO HAVE COMPLIED WITH ITS
OBLIGATION TO DO SO IF SUCH PERSON HAS EXERCISED THE SAME DEGREE OF CARE TO
MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AS SUCH PERSON WOULD ACCORD TO
ITS OWN CONFIDENTIAL INFORMATION.


SECTION 9.13.         INTEREST RATE LIMITATION. NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, IF AT ANY TIME THE INTEREST RATE APPLICABLE TO ANY LOAN,
TOGETHER WITH ALL FEES, CHARGES AND OTHER AMOUNTS WHICH ARE TREATED AS INTEREST
ON SUCH LOAN UNDER APPLICABLE LAW (COLLECTIVELY THE “CHARGES”), SHALL EXCEED THE
MAXIMUM LAWFUL RATE (THE “MAXIMUM RATE”) WHICH MAY BE CONTRACTED FOR, CHARGED,
TAKEN, RECEIVED OR RESERVED BY THE LENDER HOLDING SUCH LOAN IN ACCORDANCE WITH
APPLICABLE LAW, THE RATE OF INTEREST PAYABLE IN RESPECT OF SUCH LOAN HEREUNDER,
TOGETHER WITH ALL CHARGES PAYABLE IN RESPECT THEREOF, SHALL BE LIMITED TO THE
MAXIMUM RATE AND, TO THE EXTENT LAWFUL, THE INTEREST AND CHARGES THAT WOULD HAVE
BEEN PAYABLE IN RESPECT OF SUCH LOAN BUT WERE NOT PAYABLE AS A RESULT OF THE
OPERATION OF THIS

61


--------------------------------------------------------------------------------




 


SECTION SHALL BE CUMULATED AND THE INTEREST AND CHARGES PAYABLE TO SUCH LENDER
IN RESPECT OF OTHER LOANS OR PERIODS SHALL BE INCREASED (BUT NOT ABOVE THE
MAXIMUM RATE THEREFOR) UNTIL SUCH CUMULATED AMOUNT, TOGETHER WITH INTEREST
THEREON AT THE FEDERAL FUNDS EFFECTIVE RATE TO THE DATE OF REPAYMENT, SHALL HAVE
BEEN RECEIVED BY SUCH LENDER.


SECTION 9.14.         PATRIOT ACT. EACH LENDER THAT IS SUBJECT TO THE
REQUIREMENTS OF THE PATRIOT ACT HEREBY NOTIFIES THE BORROWER THAT PURSUANT TO
THE REQUIREMENTS OF THE PATRIOT ACT, IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD
INFORMATION THAT IDENTIFIES THE BORROWER, WHICH INFORMATION INCLUDES THE NAME
AND ADDRESS OF THE BORROWER AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER TO
IDENTIFY THE BORROWER IN ACCORDANCE WITH THE PATRIOT ACT.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

62


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

WARREN RESOURCES, INC., a Maryland corporation

 

 

 

 

 

By:

/s/ Norman F. Swanton

 

Name:

Norman F. Swanton

 

Title:

Chairman & Chief Executive Officer

 

 

 

 

Address:

 

 

 

 

489 Fifth Avenue

 

New York, New York 10017

 

Attention: Timothy A. Larkin,

 

 

Executive Vice President

 

 

& Chief Financial Officer

 

Telephone: (212) 697-9660

 

Facsimile: (212) 697-9466

 

 

 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,

 

 

 

 

 

By:

/s/ Charles Kingswell-Smith

 

 

Charles Kingswell-Smith, Vice President

 

 

 

 

600 Travis, 20th Floor

 

Houston, Texas 77002

 

Attention: Charles Kingswell-Smith

 

Telephone (713) 216-7720

 

Fax: (713) 216-7770

 

Signature Page to Credit Agreement


--------------------------------------------------------------------------------




 

PRICING SCHEDULE

APPLICABLE RATE

 

Level I
Status

 

Level II
Status

 

Level III
Status

 

Level IV
Status

 

Eurodollar Loan

 

1.25

%

1.50

%

1.75

%

2.00

%

ABR Loan

 

0.25

%

0.50

%

0.75

%

1.00

%

Facility Fee Rate

 

0.20

%

0.25

%

0.375

%

0.50

%

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Borrowing Base Usage” means, as of any date, the percent of the Borrowing Base
then in effect represented by the sum of (i) the aggregate principal amount of
all loans then outstanding under the Facility, plus (ii) the aggregate face
amount of all Letters of Credit then outstanding under the Facility.

“Level I Status” exists at any date if the Borrowing Base Usage as of such date
is less than 50%.

“Level II Status” exists at any date if the Borrowing Base Usage as of such date
is less than 75% but equal to or more than 50%.

“Level III Status” exists at any date if the Borrowing Base Usage as of such
date is less than 90% but equal to or more than 75%.

“Level IV Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status or Level III Status as of such date.

“Status” means Level I Status, Level II Status, Level III Status or Level IV
Status.

The Applicable Rate and Facility Fee Rate shall be determined by the
Administrative Agent from time to time in accordance with the foregoing table.


--------------------------------------------------------------------------------




 

SCHEDULE 2.01

Commitments

Lender

 

Commitment Amount

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

40,000,000

 

 


--------------------------------------------------------------------------------


EXHIBIT “A”

Form of Assignment and Assumption

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1.

Assignor:

 

 

 

 

 

2.

Assignee:

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender]]

 

 

 

3.

Borrower(s):

 

 

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

5.

Credit Agreement:

The $150,000,000 Credit Agreement dated as of November      , 2006 among Warren
Resources, Inc., the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto

 

A-1


--------------------------------------------------------------------------------




6.                                       Assigned Interest:

Facility Assigned

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans

 



 

$

 

 

$

 

 

%

 

 

 

$

 

 

$

 

 

%

 



 

$

 

 

$

 

 

%

 

 

Effective Date:                                     , 20       [TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

A-2


--------------------------------------------------------------------------------




[Consented to and] Accepted:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

[Consented to:]

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

By

 

 

 

Title:

 

 

A-3


--------------------------------------------------------------------------------


ANNEX 1

[                           ]

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section        thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.

 


--------------------------------------------------------------------------------


EXHIBIT B

Form of Note

PROMISSORY NOTE

$

Houston, Texas

November 15, 2006

 

FOR VALUE RECEIVED, the undersigned, WARREN RESOURCES, INC., a Maryland
corporation (“Borrower”), hereby promises to pay to the order of
                    , a               (herein called “Lender”), the principal
sum of up to                    DOLLARS ($                  ), or such amount as
may outstanding from time to time pursuant to the terms of the Credit Agreement
(as hereinafter defined), together with interest on the unpaid principal balance
thereof as hereinafter set forth, both principal and interest payable as herein
provided in lawful money of the United States of America at the offices of the
Administrative Agent under the Credit Agreement, 910 Travis, Houston, Texas
77002, or at such other place within Houston, Texas, as from time to time may be
designated by the holder of this Note.

This Note (a) is issued and delivered under that certain Credit Agreement dated
November    , 2006 among Borrower, JPMorgan Chase Bank, N.A., as Administrative
Agent, and the lenders (including Lender) referred to therein (herein, as from
time to time supplemented, amended or restated, called the “Credit Agreement”),
and is a “Note” as defined therein, (b) is subject to the terms and provisions
of the Credit Agreement, which contains provisions for payments and prepayments
hereunder and acceleration of the maturity hereof upon the happening of certain
stated events, and (c) is secured by and entitled to the benefits of certain
Loan Documents (as identified and defined in the Credit Agreement). Payments on
this Note shall be made and applied as provided herein and in the Credit
Agreement. Reference is hereby made to the Credit Agreement for a description of
certain rights, limitations of rights, obligations and duties of the parties
hereto and for the meanings assigned to terms used and not defined herein and to
the Collateral Documents for a description of the nature and extent of the
security thereby provided and the rights of the parties thereto.

The principal amount of this Note, together with all interest accrued hereon,
shall be due and payable in full on the Maturity Date.

So long as no Default has occurred and is continuing, all ABR Loans (exclusive
of any past due principal or interest) from time to time outstanding shall bear
interest on each day outstanding at the Alternate Base Rate in effect on such
day plus the Applicable Rate. If an Event of Default has occurred and is
continuing, all ABR Loans (exclusive of any past due principal or interest) from
time to time outstanding shall bear interest on each day outstanding at the
default rate in effect on such day as may be specified pursuant to Section 2.13
of the Credit Agreement. On each Interest Payment Date Borrower shall pay to the
holder hereof all unpaid interest which has accrued on the ABR Loans to but not
including such Interest Payment Date. So long as no Default has occurred and is
continuing, each Eurodollar Loan (exclusive of any past due principal or
interest) shall bear interest on each day during the related Interest Period at
the related Adjusted LIBO Rate in effect on such day plus the Applicable Rate.
If a Default has occurred and is continuing, all Eurodollar Loans (exclusive of
any past due principal or interest) from time to time outstanding shall bear
interest on each day outstanding at the default rate in effect on such day as
may be specified pursuant to Section 2.13 of the Credit Agreement. Borrower
shall pay to the holder hereof all unpaid interest which has accrued on each
Eurodollar Loan on the last day of its applicable Interest Period and, if such
Interest Period is longer than three months, on the last day of each three-month
interval during such Interest Period. All past due principal of and past due
interest on

B-1


--------------------------------------------------------------------------------




the Loans shall bear interest on each day outstanding at the default rate in
effect on such day as may be specified pursuant to Section 2.13, and such
interest shall be due and payable daily as it accrues. Notwithstanding the
foregoing provisions of this paragraph: (a) this Note shall never bear interest
in excess of the Maximum Rate, and (b) if at any time the rate at which interest
is payable on this Note is limited by the Maximum Rate (by the foregoing
subsection (a) or otherwise), this Note shall bear interest at the Maximum Rate
and shall continue to bear interest at the Maximum Rate until such time as the
total amount of interest accrued hereon equals (but does not exceed) the total
amount of interest which would have accrued hereon had there been no Maximum
Rate applicable hereto.

Notwithstanding the foregoing paragraph and all other provisions of this Note,
in no event shall the interest payable hereon, whether before or after maturity,
exceed the maximum interest which, under applicable Law, may be contracted for,
charged, or received on this Note, and this Note is expressly made subject to
the provisions of the Credit Agreement which more fully set out the limitations
on how interest accrues hereon.

If this Note is placed in the hands of an attorney for collection after default,
or if all or any part of the indebtedness represented hereby is proved,
established or collected in any court or in any bankruptcy, receivership, debtor
relief, probate or other court proceedings, Borrower and all endorsers, sureties
and guarantors of this Note jointly and severally agree to pay reasonable
attorneys’ fees and collection costs to the holder hereof in addition to the
principal and interest payable hereunder.

Except as expressly provided in Article VII of the Credit Agreement, Borrower
and all endorsers, sureties and guarantors of this Note hereby severally waive
demand, presentment, notice of demand and of dishonor and nonpayment of this
Note, protest, notice of protest, notice of intention to accelerate the maturity
of this Note, declaration or notice of acceleration of the maturity of this
Note, diligence in collecting, the bringing of any suit against any party and
any notice of or defense on account of any extensions, renewals, partial
payments or changes in any manner of or in this Note or in any of its terms,
provisions and covenants, or any releases or substitutions of any security, or
any delay, indulgence or other act of any trustee or any holder hereof, whether
before or after maturity.

This Note is, at all times, subject to the Credit Agreement; which shall control
in the event of a conflict.

This Note and the rights and duties of the parties hereto shall be governed by
the Laws of the State of Texas.

WARREN RESOURCES, INC., a Maryland corporation

 

 

 

 

 

By:

 

 

Name:

Norman F. Swanton

 

Title:

Chairman & Chief Executive Officer

 

B-2


--------------------------------------------------------------------------------